          Case 2:19-bk-21521-NB                    Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                                         Desc
                                                    Main Document    Page 1 of 39

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 RON BENDER (SBN 143364)
 JULIET Y. OH (SBN 211414)
 LINDSEY L. SMITH (SBN 265401)
 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 10250 Constellation Boulevard, Suite 1700
 Los Angeles, California 90067
 Telephone: (310) 229-1234; Facsimile: (310) 229-1244
 Email: RB@LNBYB.com, JYO@LNBYB.com,
 LLS@LNBYB.com

     Movant appearing without an attorney
     Attorney for Movant

                                          UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                                 DIVISION

 In re:                                                                        CASE NO.: 2:19-bk-21521-NB
                                                                               CHAPTER: 11
 TATUNG COMPANY OF AMERICA, INC.,
                                                                                       NOTICE OF MOTION AND MOTION IN
                                                                                      CHAPTER 11 CASE FOR THE ENTRY OF:
                                                                                     A FINAL DECREE AND ORDER
                                                                                     CLOSING CASE; OR
                                                                                     AN ORDER CLOSING CASE
                                                                                     ON INTERIM BASIS
                                                                                            [11 U.S.C. § 350(a) and 1101(2);
                                                                                               FRBP 3022; LBR 3022-1]

                                                                                     No hearing unless requested under LBR 9013-1(o)(4)
                                                                                     Hearing Information:
                                                                               DATE:                 02/18/2021
                                                                               TIME:                 8:30 am
                                                                               COURTROOM:            1545
                                                                               ADDRESS:              255 East Temple Street
                                                                                                     Los Angeles, California 90012
                                                                Debtor(s).

PLEASE TAKE NOTICE THAT the Reorganized Debtor or chapter 11 trustee requests the entry of a final decree and/or
an order closing a chapter 11 case in which a plan of reorganization was confirmed.

Your rights might be affected by this Motion. You may want to consult an attorney. Refer to the box checked below for
the deadline to file and serve a written response. If you fail to timely file and serve a written response, the court may treat
such failure as a waiver of your right to oppose the Motion and may grant the requested relief. You must serve a copy of
your opposition upon the Reorganized Debtor, the Reorganized Debtor’s attorney, the United States trustee, and on the
judge pursuant to LBR 5005-2(d) and the Court Manual.

1.        No Hearing Scheduled; Notice Provided under LBR 9013-1(o): This Motion is filed by the Debtor pursuant to
          LBR 9013-1(o), which provides for granting of motions without a hearing. The full Motion is attached, including
          the legal and factual grounds upon which the Motion is made. If you wish to oppose this Motion, you must file a

            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                                Page 1                        F 3022-1.1.MOTION.CLOSE.CH11.CASE
       Case 2:19-bk-21521-NB                     Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                                       Desc
                                                  Main Document    Page 2 of 39

         written response and request for hearing with the court and serve it as stated above, no later than 14 days after
         the date stated on the Proof of Service of this Motion plus 3 additional days if you were served by mail,
         electronically, or pursuant to F.R.Civ.P. 5(b)(2)(D), (E), or (F). Your opposition must comply with LBR 9013-1(f)
         and (0).

2.   ~I Hearing Set on Regular Notice; Notice Provided under LBR 901l-1(d): This Motion is set for hearing on
        regular notice pursuant to LBR 9013-1(d). The full Motion and supporting documentation are attached, including
        the legal and factual grounds upon which the Motion is made. If you wish to oppose this Motion, you must file a
        written response with the court and serve it as stated above no later than 14 days prior to the hearing. Your
        response must comply with LBR 9013-1 (f). The undersigned hereby verifies that the hearing date and time
        selected were available for this type of Motion according to the judge's self-calendaring procedures [LBR 9013-
        1(b)].

3.   0 ' Other (specify):




         Date: 01/28/2021
                                                                                    Signature of Reorganized Debtor or trustee

                                                                                    TATUNG COMPANY OF AMERICA, INC.
                                                                                    Printed name of Reorganized Debtor or trustee

         Date: 01/28/2021                                                           lsI Juliet Y. Oh
                                                                                    Signature of attorney for Reorganized Debtor or trustee,
                                                                                    if any
                                                                                     JULIETY.OH
                                                                                    Printed name of attorney for Reorganized Debtor or
                                                                                    trustee, if any




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                                Page 2                        F l022-1.1.MOTION.CLOSE.CH11.CASE
         Case 2:19-bk-21521-NB                     Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                                         Desc
                                                    Main Document    Page 3 of 39

                                             MOTION IN CHAPTER 11 CASE FOR ENTRY OF:

                                               A FINAL DECREE AND ORDER CLOSING CASE; OR
                                               AN ORDER CLOSING CASE ON AN INTERIM BASIS

1. Movant is the:              Reorganized Debtor                   Chapter 11 trustee

2. Postconfirmation Status of Bankruptcy Case: Pursuant to 11 U.S.C. § 1101(2), FRBP 3022, and applicable case
   law and except as noted in the Declaration:

    a. The order confirming the plan of reorganization is final;
    b. All deposits required by the plan have been distributed;
    c.   All property proposed by the plan to be transferred has been transferred;
    d. The Debtor or successor to the Debtor under the plan has assumed the business or the management of the
       property dealt with by the plan;
    e. All payments or other distributions under the plan have commenced; and
    f.   All motions, contested matters, and adversary proceedings have been finally resolved.

3. Relief Requested (check one box only):

    a.          Motion for Entry of Final Decree In a Case that Has Been Fully Administered: Movant requests the entry
                of a final decree because the chapter 11 plan has been substantially consummated and the bankruptcy case
                has been fully administered pursuant to 11 U.S.C. §§ 350(a), 1101(2), FRBP 3022, and applicable case law.

    b.          Motion for Entry of an Order Closing the Case on an Interim Basis: Movant requests the entry of an
                order closing this bankruptcy case on an interim basis. Though the chapter 11 plan has been substantially
                consummated, the bankruptcy case cannot be fully administered at this time. At a later time, a motion to
                reopen the bankruptcy case will be filed so that a motion for entry of discharge (or other motion or contested
                matter) may be filed and resolved.

4. Evidence in Support of Motion: Movant includes as evidence the declaration and any exhibits.

Based on the foregoing, movant requests the court grant the relief requested.




Date: 01/28/2021                     /s/ Juliet Y. Oh
                                     ______________________________________________________________
                                     Signature of Reorganized Debtor or trustee,
                                     or attorney for Reorganized Debtor or trustee

                                      Juliet Y. Oh, Esq., Levene, Neale, Bender, Yoo & Brill L.L.P.
                                     _______________________________________________________________
                                     Printed name of Reorganized Debtor or trustee,
                                     or attorney for Reorganized Debtor or trustee




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                                Page 3                        F 3022-1.1.MOTION.CLOSE.CH11.CASE
          Case 2:19-bk-21521-NB                 Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                                        Desc
                                                 Main Document    Page 4 of 39


                      DECLARATION IN SUPPORT OF MOTION IN CHAPTER 11 CASE FOR ENTRY OF
                                A FINAL DECREE AND ORDER CLOSING CASE, OR
                                AN ORDER CLOSING CASE ON AN INTERIM BASIS

1. Name of Declarant and Foundation for Personal Knowledge:

     a. I, (name) CHRISTINA SUN
        make the following declaration in support of this motion.

     b. (1) ~ I have personal knowledge of the following facts because I am the: President of
                    .~ Reorganized Debtor            0 'Chapter 11 trustee
           (2)   D I am related to this bankruptcy case as the _~_-:-_ _ _ _--.,...._ _ _ _ _ _ _ _ _ _ __
                    and I have personal knowledge of the following facts because (specify):




2.   Postconfirmation Status of Bankruptcy Case: except as noted in the following paragraph,
     a.    The order confirming the plan of reorganization is final;
     b.    All deposits required by the plan have been distributed;
     c. All property proposed by the plan to be transferred has been transferred;
     d. The Debtor or successor to the Debtor under the plan has assumed the business or the management of the
        property dealt with by the plan;
     e. All payments or other distributions under the plan have commenced; and
     f.    All motions, contested matters, and adversary proceedings have been finally resolved .

3.   Exceptions (if any):



4.   Facts Regarding Full Administration of Bankruptcy Case (check one box only):
     a. ~ The Bankruptcy Case Has Been Fully Administered: All motions, contested matters, and adversary
          proceedings have been finally resolved.
     b.    0     The Bankruptcy Case Has Not Been Fully Administered: All adversary proceedings have been resolved,
                 but all motions and contested matters have not been finally resolved. It is contemplated that, at a later time, a
                 motion to reopen the bankruptcy case will be filed so that a motion for discharge (or other motion or contested
                 matter) may be filed and resolved.

5.   Exhibits (if any). The following exhibits support facts asserted in this declaration:
     181 Exhibit A: List of Allowed Estate Professional Fees and Expenses
     181 Exhibit B: List of Class 3 General Unsecured Claims and Plan Payments
     o   ExhibitC:
     o   ExhibitD:

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 01/28/2021            CHRISTINA SUN
 Date                        Printed Name                                                          Signature



            This fonn is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                                Page 4                        F 3022-1.1.MOTION.CLOSE.CH11.CASE
Case 2:19-bk-21521-NB       Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40               Desc
                             Main Document    Page 5 of 39

  1                             DECLARATION OF CHRISTINA SUN

  2       IN SUPPORT OF MOTION IN CHAPTER 11 CASE FOR ENTRY OF A FINAL

  3                           DECREE AND ORDER CLOSING CASE

  4          I, CHRISTINA SUN, hereby declare as follows:

  5          1.     I am over 18 years of age. I am the President and sole shareholder of Tatung

  6 Company of America, Inc., a California corporation and the Reorganized Debtor herein (the
  7 “Debtor”). If called as a witness, I could and would competently testify with respect to the
  8 matters set forth in this declaration from my own personal knowledge or from knowledge
  9 gathered from others within the organization of the Reorganized Debtor, my review of relevant
 10 documents, or my opinion based upon my experience and knowledge of the business operations
 11 and books and records of the Reorganized Debtor.
 12          2.     I submit this declaration in support of the Notice Of Motion And Motion In

 13 Chapter 11 Case For The Entry Of A Final Decree And Order Closing Case (the “Motion”), to
 14 which this declaration is attached.
 15          3.     On September 30, 2019, the Debtor commenced its Chapter 11 bankruptcy case

 16 by filing a voluntary petition for relief under Chapter 11 of the Bankruptcy Code.
 17          4.     On October 13, 2020, the Debtor filed that certain Debtor’s Plan Of

 18 Reorganization (Dated October 13, 2020) [Doc. No. 405] (the “Plan”) in the Debtor’s
 19 bankruptcy case.
 20          5.     The hearing for the Court to consider the confirmation of the Plan was held on

 21 December 8, 2020, at which time the Court confirmed the Plan. On December 9, 2020, the
 22 Court entered an order confirming the Plan [Doc. No. 467] (the “Confirmation Order”).
 23          6.     The Plan went effective on December 14, 2020 (the “Effective Date”).

 24          7.     I continue to serve in my current role as President of the Reorganized Debtor. In

 25 addition, as the sole shareholder of the Reorganized Debtor, I have determined and will continue
 26 to determine the composition of the Reorganized Debtor’s Board of Directors and the
 27 Reorganized Debtor’s management.
 28
Case 2:19-bk-21521-NB       Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40               Desc
                             Main Document    Page 6 of 39

  1          8.     In accordance with the provisions of the Plan, the Reorganized Debtor is serving

  2 as the disbursing agent for the purpose of making all distributions required to be made by the
  3 Reorganized Debtor under the Plan out of the Debtor’s cash existing on the Effective Date
  4 (“Estate Funds”). In addition, David K. Gottlieb, as Trustee (“Trustee”) of the TUS Liquidating
  5 Trust established in connection with and pursuant to the terms of the Plan (the “Trust”) is
  6 serving as the disbursing agent for the purpose of making all distributions required to be made
  7 by the Trustee under the Plan out of the Estate Funds that were transferred by the Reorganized
  8 Debtor to the Trustee on or about the Effective Date.
  9          9.     On December 14, 2020, in accordance with the provisions of the Plan, the

 10 Reorganized Debtor transferred Estate Funds in the sum of $1,964,521.03 to the Trust (the
 11 “Trust Funds”).
 12          10.    Shortly after the Effective Date, in accordance with the provisions of the Plan,

 13 title to the Debtor’s commercial real property located at 2850 East El Presidio Street, Long
 14 Beach, California 90810 (the “Property”) was transferred to LKET Enterprises, LLC, a special
 15 purpose entity (“SPE”) that is a single member limited liability company that will be taxed as a
 16 disregarded entity (pass through tax entity) for federal income tax purposes.
 17          11.    As described below, all of the payments required to be made by the Reorganized

 18 Debtor and the Trustee of the Trust on and after the Effective Date have been made, or will be
 19 made prior to the February 18, 2021 hearing on the Motion.
 20          12.    Professional Fee Payments. I am advised and believe that, at a hearing held on

 21 January 26, 2021, the Court approved the final fee applications filed by all estate professionals.
 22 A summary of the fees and expenses requested by estate professionals in their final fee
 23 applications and approved by the Court is attached as Exhibit A hereto. As reflected in Exhibit
 24 A hereto, the outstanding amount of the fees and expenses required to be paid to estate
 25 professionals totals $182,527.14. The foregoing sum has already been transferred by the
 26 Reorganized Debtor to its counsel, Levene, Neale, Bender, Yoo & Brill L.L.P. (“LNBYB”), and
 27 it is my understanding that such sum is being maintained by LNBYB in its client trust account.
 28 I am further advised and believe that, upon the Court’s entry of written orders approving the



                                                      2
Case 2:19-bk-21521-NB         Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40            Desc
                               Main Document    Page 7 of 39

  1 estate professionals’ final fee applications, the outstanding amount of the estate professionals’
  2 approved fees and expenses will be paid in full from the funds being maintained in LNBYB’s
  3 client trust account (totaling $182,527.14).
  4          13.    United States Trustee Quarterly Fees. As reflected in the monthly operating

  5 report filed for the month of December 2020 [Doc. No. 513], the quarterly fee due for the fourth
  6 calendar quarter of 2020 in this case is $60,637.46. The Reorganized Debtor has paid the
  7 foregoing quarterly fee. Prior to the entry of a Court order granting the Motion and closing this
  8 bankruptcy case, the Reorganized Debtor will remit full payment of the quarterly fee due for the
  9 first calendar quarter of 2021 (through the date of entry of the Court order granting the Motion
 10 and closing this case).
 11          14.    Section 503(b)(9) Administrative Claims. As reflected in Exhibit “6” to the

 12 Disclosure Statement Describing Debtor’s Plan Of Reorganization (Dated October 13, 2020)
 13 [Doc. No. 406] which accompanied the Plan (the “Disclosure Statement”), there are four (4)
 14 creditors with allowed administrative claims arising under 11 U.S.C. § 503(b)(9) totaling
 15 $84,144.71 – namely, (i) Cardlock Fuel Systems, Inc. d/b/a SC Fuels ($120.89); (ii) Emerson
 16 Climate Technologies (Suzhou) Co. Ltd. ($67,577.44); (iii) Emerson Electric (Thailand) Ltd.
 17 ($11,970.00); and (iv) Improseal, LLC ($4,376.38). All of the foregoing administrative expense
 18 claims were paid in full promptly after the Effective Date.
 19          15.    Other than the professional fee payments, United States Trustee quarterly fees,

 20 and Section 503(b)(9) administrative claims described above, the Reorganized Debtor is not
 21 aware of any allowed administrative expense claims.
 22          16.    Class 1 Secured Claim of East West Bank. Under the Plan, the Debtor was

 23 required to cure the one missed pre-petition monthly payment was missed by the Debtor as a
 24 result of its bankruptcy filing, which the Debtor has done. In accordance with the Plan, as
 25 modified by the Court order [Doc. No. 452] granting the Debtor’s motion for authority to enter
 26 into agreements with East West Bank (“EWB”), the maturity date of the Debtor’s existing
 27 senior secured loan with EWB has been extended to December 15, 2021. In accordance with
 28 the Plan, all of the other terms of the Debtor’s loan with EWB remains unchanged, including



                                                     3
Case 2:19-bk-21521-NB        Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                Desc
                              Main Document    Page 8 of 39

  1 that EWB will continue to be secured by a first priority lien against all of the Reorganized
  2 Debtor’s assets, and the Reorganized Debtor will continue to make the same monthly payments
  3 to EWB that the Debtor had been making in the approximate amount of $36,000-$37,000 of
  4 interest plus monthly bank fees of approximately $3,500. The Reorganized Debtor is complying
  5 with the terms of the Plan as they relate to the treatment of EWB’s claim.
  6          17.    Class 2 Priority Claims. As reflected in Exhibit “2” to the Disclosure Statement,

  7 there are thirty (30) creditors with allowed pre-petition priority claims of the type referred to in
  8 11 U.S.C. Sections 507(a)(3), (4), (5), (6), and (7) totaling $27,042.63. All of the foregoing
  9 Class 2 priority claims will be paid by the Trustee in full prior to the February 18, 2021 hearing
 10 on the Motion using the Trust Funds that were transferred by the Reorganized Debtor to the
 11 Trust immediately after the Effective Date. I anticipate that a declaration from the Trustee
 12 confirming that such payments have been made will be filed shortly in further support of the
 13 Motion.
 14          18.    Class 3 General Unsecured Claims. As reflected in the Plan and Disclosure

 15 Statement, the Debtor estimated that there were allowed Class 3 general unsecured claims
 16 totaling $437,392.00. Ultimately, and as reflected in Exhibit B hereto, there are allowed Class
 17 3 general unsecured claims totaling $441,389.88. Under the Plan, each holder of an allowed
 18 Class 3 general unsecured claim is to receive, in full settlement and satisfaction of such claim, a
 19 payment by the Trustee out of the Trust Funds equal to 20% of the amount of its/his/her allowed
 20 Class 3 claim. Accordingly, and as also reflected in Exhibit B hereto, the Trustee will make
 21 payments to holders of allowed Class 3 general unsecured claims in the total sum of $88,284.38.
 22 The payments to holders of Class 3 general unsecured claims will be made by the Trustee prior
 23 to the February 18, 2021 hearing on the Motion using the Trust Funds that were transferred by
 24 the Reorganized Debtor to the Trust immediately after the Effective Date. I anticipate that a
 25 declaration from the Trustee confirming that such payments have been made will be filed
 26 shortly in further support of the Motion.
 27          19.     Class 4 Gregory Sterling’s Portion of the Hemlock Claim (General

 28 Unsecured). In accordance with the provisions of the Plan, the Trustee made a payment in the



                                                       4
Case 2:19-bk-21521-NB        Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40              Desc
                              Main Document    Page 9 of 39

  1 total sum of $1,725,000.00 to Mr. Sterling on or after the Effective Date of the Plan, from the
  2 Trust Funds that were transferred by the Reorganized Debtor to the Trust. Accordingly,
  3 pursuant to the Plan, Mr. Sterling’s allowed Class 4 claim is deemed fully paid and satisfied.
  4         20.     Class 5 Christina Sun’s Portion of the Hemlock Claim (General Unsecured).

  5 The Plan provides that, on account of my allowed Class 5 claim, I will receive the following: (i)
  6 100% of the stock in the Reorganized Debtor, (ii) a promissory note from the Reorganized
  7 Debtor in the principal amount of $950,000 (which shall be unsecured and completely
  8 subordinated to all claims of EWB); and (iii) a beneficial interest in the Trust. I have received
  9 all of the foregoing in accordance with the terms of the Plan. The Plan further provides that I
 10 may not receive any distributions from the Reorganized Debtor, the Trust or the SPE until Mr.
 11 Sterling’s Class 4 claim has been paid in full and all of the other claims required to be paid
 12 under the Plan have been paid in the manner provided by this Plan. I have not received any
 13 distributions from the Reorganized Debtor, the Trust or the SPE to date.
 14         21.     I am advised and believe that the Confirmation Order is final and non-appealable.

 15         22.     To the best of my knowledge, all deposits required by the Plan have been made

 16 by the Reorganized Debtor and distributed.
 17         23.     To the best of my knowledge, all property proposed by the Plan to be transferred

 18 have been transferred.
 19         24.     The Reorganized Debtor has assumed the management and operation of the

 20 Debtor’s business in accordance with the provisions of the Plan.
 21         25.     As discussed above, all payments or other distributions required to be made

 22 under the Plan have been made, or will be made before the February 18, 2021 hearing on the
 23 Motion.
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28



                                                      5
Case 2:19-bk-21521-NB       Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40           Desc
                            Main Document     Page 10 of 39


    1          26.    To the best of my knowledge, all motions, contested matters and adversary
    2 proceedings have been finally resolved, and there are no motions, contested matters, adversary
    3 proceedings, or other open matters pending before this Court in connection with the Debtor's
    4 bankruptcy case.

    5          I declare under penalty of perjury under the laws of the United States of America that
    6 that the foregoing is true and correct.
    7          Executed this 28th day of January, 2021 at Los Angeles, California.

    8
    9

   10
   11                                                      CHRISTINA SUN

   12

   13
   14
   15
   16
   17
   18
   19
   20
   21

   22
   23
   24

   25
   26
   27
   28



                                                       6
Case 2:19-bk-21521-NB   Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40   Desc
                        Main Document     Page 11 of 39




                          EXHIBIT “A”
                         Case 2:19-bk-21521-NB         Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                   Desc
                                                          Tatung
                                                       Main      Company of Page
                                                             Document       America,
                                                                                  12Inc.
                                                                                     of 39
                                                          Summary of Final Fee Applications


                                             Total Fee Period                                     Current Fee Period                    Payment Due
Professional                   Fees               Costs         Fees & Costs         Fees               Costs          Fees & Costs
LNBYB                          482,582.48          24,251.28        506,833.76        42,901.50             823.50          43,725.00       43,725.00
E&W/Jason Chen                 578,469.27          24,792.91        603,262.18        82,610.00                0.00         82,610.00       82,610.00
Six Degrees                     55,205.00             797.25         56,002.25        16,277.50             551.84          16,829.34       16,829.34
David Agler                     69,580.00               0.00         69,580.00        11,340.00                0.00         11,340.00       11,340.00
Grobstein Teeple                11,686.00               0.00         11,686.00         5,433.00                0.00          5,433.00        5,433.00
Goldstein & McClintock         120,347.25             819.60        121,166.85         8,895.50               45.00          8,940.50        8,940.50
Sklar Kirsh LLP                 29,642.50           1,338.70         30,981.20         9,390.00                0.00          9,390.00        9,390.00
RSR                             59,501.00           2,624.59         62,125.59         4,230.00               29.30          4,259.30        4,259.30

                  TOTAL:      1,407,013.50         54,624.33      1,461,637.83      181,077.50            1,449.64        182,527.14       182,527.14
Case 2:19-bk-21521-NB   Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40   Desc
                        Main Document     Page 13 of 39




                          EXHIBIT “B”
                                       Case 2:19-bk-21521-NB                          Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                                                             Desc
                                                                                      Main Document     Page 14 of 39

                                                                                                                                                                                                                                                 Class 3 Plan
                                                                    Proofs of Claim                                                   Scheduled Claims                                               Allowed Claims                               Payment
                                       Proofs
                                         of   Date Claim                                                                    Sch. D           Sch. E           Sch. F                                                            Unsecured
                     Name              Claim    Filed       Admin     Secured         Priority   Unsecured        C/U/D   (Secured)         (Priority)     (Unsecured)     Obj?   Admin           Secured       Priority         (Class 3)
3M TOUCH SYSTEMS                                                                                                                                                     $0.00                                                               $0.00             $0.00
A-1 COAST RENTALS                                                                                                                                                  $141.04                                                             $141.04            $28.21
ABB INC.                                                                                                                                                           $198.00                                                             $198.00            $39.60
ABLE INDUSTRIAL                                                                                                                                                 $6,379.52                                                            $6,379.52         $1,275.90




ACROX TECHNOLOGIES CO., LTD             26      1/14/2020                                                $0.00                                                      $0.00                 $0.00                                          $0.00             $0.00
ACT TEST PANELS LLC                                                                                                                                                 $0.00                                                               $0.00              $0.00
ACULA TECHNOLOGY CORP.                                                                                                                                              $0.00                                                               $0.00              $0.00
ADP, LLC                                35      2/21/2020                                                                                                         $996.82                                                             $996.82            $199.36
AESA S.A.                                                                                                                                                           $0.00                                                               $0.00              $0.00


AIG PROPERTY CASUALTY INC.              27      1/14/2020                                          Unliquidated                                                                                                                          $0.00             $0.00


AJ ALARM SYSTEMS                                                                                                                                                    $0.00                                                               $0.00              $0.00


ALL NATION SECURITY SERVICE, INC.                                                                                                                              $13,745.60                                                          $13,745.60          $2,749.12
ALLENLUND COMPANY, INC.                                                                                                                                             $0.00                                                               $0.00              $0.00
ALLIED ELECTRONICS INC.                                                                                                                                             $0.00                                                               $0.00              $0.00

ALLIED SAFE & VAULT CO. INC.                                                                                                                                        $0.00                                                               $0.00              $0.00
ALUMNI ASSOCIATION OF TAIPEI FIRST                                                                                                                                  $0.00                                                               $0.00              $0.00
ALVIN RAMALI                                                                                                                                                      $800.00                                                             $800.00            $160.00




AMERICAN EXPRESS                        16     11/15/2019                                            $5,496.31                                                  $5,958.18                                                            $5,496.31         $1,099.26
AMPHENOL(MARYLAND),INC. dba WILCOXON                                                                                                                                $0.00                                                               $0.00              $0.00
AMRC, LLC                                                                                                                                                           $0.00                                                               $0.00              $0.00
ANDERSON SHUMAKER COMPANY                                                                                                                                           $0.00                                                               $0.00              $0.00
AON RISK SERVICES                                                                                                                                                   $0.00                                                               $0.00              $0.00
ARDENT LAW GROUP, PC                                                                                                                                            $1,080.00                                                           $1,080.00            $216.00
ARIZONA DEPT. OF REVENUE                                                                                                                                            $0.00                                                               $0.00              $0.00
ASKEW INDUSTRIAL CORP                                                                                                                                               $0.00                                                               $0.00              $0.00
AT&T                                                                                                                                                            $1,201.71                                                           $1,201.71            $240.34
AT&T                                                                                                                                                                $0.00                                                               $0.00              $0.00
AT&T                                                                                                                                                                $0.00                                                               $0.00              $0.00
AU OPTRONICS CORPORATION                                                                                                                                            $0.00                                                               $0.00              $0.00
B&T SALES LLC                                                                                                                                   $549.45                                                               $549.45                              $0.20
BAEYEUN SONG                                                                                                                                                        $0.00                                                               $0.00              $0.00
BANK OF THE WEST-#0766-MICHELLE                                                                                                                                     $0.00                                                               $0.00              $0.00
BANK OF THE WEST-#5576-AMY                                                                                                                                          $0.00                                                               $0.00              $0.00
BANK OF THE WEST-#6837-BING                                                                                                                                         $0.00                                                               $0.00              $0.00
BANK OF THE WEST-#9005-EDDIE                                                                                                                                        $0.00                                                               $0.00              $0.00
BAUMER LTD.                                                                                                                                                         $0.00                                                               $0.00              $0.00

BELDEN INC.                                                                                                                                                     $6,233.00                                                           $6,233.00          $1,246.60

BENJAMIN HWANG                                                                                                                                 $1,131.92          $548.13                                         $1,131.92           $548.13            $109.63
BEST CHOICE FIRE PROTECTION CO.                                                                                                                                     $0.00                                                               $0.00              $0.00
BEST WESTERN INTERNATIONAL                                                                                                                      $264.75                                                               $264.75                              $0.20
BI-SEARCH INTERNATIONAL INC.            14     11/12/2019                                            $1,124.00                                                  $1,124.00                                                            $1,124.00           $224.80
                                           Case 2:19-bk-21521-NB                             Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                                                             Desc
                                                                                             Main Document     Page 15 of 39

                                                                                                                                                                                                                                                     Class 3 Plan
                                                                           Proofs of Claim                                                     Scheduled Claims                                             Allowed Claims                            Payment
                                           Proofs
                                             of   Date Claim                                                                         Sch. D           Sch. E           Sch. F                                                        Unsecured
                    Name                   Claim    Filed       Admin        Secured         Priority      Unsecured       C/U/D   (Secured)         (Priority)     (Unsecured)      Obj?   Admin        Secured       Priority       (Class 3)


BIZLINK TECHNOLOGY, INC.                     4     10/16/2019                                                      $0.00                                                    $0.00     Y                                                      $0.00             $0.00
BLUE CHIP PEST CONTROL, INC.                                                                                                                                               $80.00                                                           $80.00            $16.00
BOARD OF EQUALIZATION                                                                                                                                                       $0.00                                                            $0.00             $0.00
BOTTOMLINE TECHNOLOGIES (DE) INC.                                                                                                                                           $0.00                                                            $0.00             $0.00
BOYD CORPORATION                                                                                                                                                          $280.00                                                          $280.00            $56.00
BROOKS INTERNET SOFTWARE, INC.                                                                                                                                              $0.00                                                            $0.00             $0.00
BROWNELL LTD.                                                                                                                                                               $0.00                                                            $0.00             $0.00
BULL WILL CO. LTD.                                                                                                                                                          $0.00                                                            $0.00             $0.00
BUREAU OF ELECTRONIC & APPLIANCE REPAIR                                                                                                                                     $0.00                                                            $0.00             $0.00
CALIFORNIA DEPARTMENT OF TAX AND FEE                                                                                                                                        $0.00                                                            $0.00             $0.00




CALIFORNIA WATER SERVICE COMPANY                                                                                                                                          $648.49                                                          $648.49           $129.70
CAL-LIFT, INC.                                                                                                                                                              $0.00                                                            $0.00             $0.00




                                            12
CARDLOCK FUEL SYSTEMS, INC. dba SC FUELS   (Am)    11/23/2020    $430.08                                                                                                  $398.84              $430.08                                                         $0.20
CASWSTACK                                                                                                                                                                   $0.00                                                            $0.00             $0.00
CBM SYSTEMS INC.                                                                                                                                                            $0.00                                                            $0.00             $0.00
CENTRAL CALIFORNIA FLUID SYSTEM TECH INC                                                                                                                                    $0.00                                                            $0.00             $0.00




CENTRAL TRANSPORT LLC                       28      1/16/2020                                                    $636.86                                                  $636.86                                                          $636.86           $127.37
CHAOZHOU STONESONIC DIGITAL                                                                                                                                                  $0.00                                                           $0.00             $0.00
CHEETAH EXPRESS INC.                                                                                                                                                     $4,101.58                                                       $4,101.58           $820.32
CHEN-SOURCE INC.                                                                                                                                                             $0.00                                                           $0.00             $0.00



CHIEFWAY TECHNOLOGY CO., LTD.                                                                                                                                                $0.00                                                           $0.00             $0.00




CHIENFENG LIN                                6     10/15/2019                                  $3,607.52       $4,703.76                                $3,607.52        $4,703.76    Y                                  $3,607.52        4,703.76           $940.75
CHINA TRADERITE COMPANY LMITIED                                                                                                                                              $0.00                                                           $0.00             $0.00
CHINESE CONSUMER YELLOW PAGES                                                                                                                                                $0.00                                                           $0.00             $0.00
CHINESE OVERSEAS MARKETING SVC INC                                                                                                                                           $0.00                                                           $0.00             $0.00


CHROMALOX INC.                                                                                                                                                               $0.00                                                           $0.00             $0.00


CHUBB & SON                                                                                                                                                                  $0.00                                                           $0.00             $0.00


CHUNGHSIN TECHNOLOGY CO., LTD                                                                                                                                                $0.00                                                           $0.00             $0.00


CIM USA, INC.                                                                                                                                                                $0.00                                                           $0.00             $0.00
                                            Case 2:19-bk-21521-NB                          Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                                                       Desc
                                                                                           Main Document     Page 16 of 39

                                                                                                                                                                                                                                                 Class 3 Plan
                                                                         Proofs of Claim                                                   Scheduled Claims                                          Allowed Claims                               Payment
                                            Proofs
                                              of   Date Claim                                                                    Sch. D           Sch. E           Sch. F                                                       Unsecured
                      Name                  Claim    Filed       Admin     Secured         Priority   Unsecured       C/U/D    (Secured)         (Priority)     (Unsecured)     Obj?   Admin    Secured         Priority         (Class 3)
CITY OF CARSON                                                                                                                                                            $0.00                                                          $0.00             $0.00
CITY OF LOS ANGELES                                                                                                                                                       $0.00                                                          $0.00             $0.00
CITY OF LOS ANGELES BUSINESS TAX                                                                                                                                          $0.00                                                          $0.00             $0.00
CITY OF PHILADELPHIA                                                                                                                                                      $0.00                                                          $0.00             $0.00
CLERK OF THE COURT, SUPERIOR COURT OF                                                                                                                                     $0.00                                                          $0.00             $0.00
COASTAL SECURITY CONSULTANTS LLC                                                                                                                     $187.30                                                          $187.30                              $0.20
COAXIAL SYSTEMS ASSOCIATES INC.                                                                                                                      $364.10                                                          $364.10                              $0.20
COMMERCE TECHNOLOGIES, LLC DBA                                                                                                                                           $0.00                                                          $0.00              $0.00
COMPLETE COPY SYSTEMS                                                                                                                                                    $0.00                                                          $0.00              $0.00
CONNECTIVITY CONSULTANTS, INC.                                                                                                                       $860.30                                                          $860.30                              $0.20
CONNELL BROS. CO. LLC                                                                                                                                                    $0.00                                                          $0.00              $0.00
CONTRACTORS STATE LICENSE BOARD                                                                                                                                          $0.00                                                          $0.00              $0.00
COPIER EXPRESS                                                                                                                                                           $0.00                                                          $0.00              $0.00
CRAFTECH INTERNAITONAL, INC.                                                                                                                                             $0.00                                                          $0.00              $0.00



CRESYN CO., LTD.                                                                                                                                                         $0.00   Y                                                      $0.00              $0.00
CUMMINS BUSINESS SERVICES (CBS)                                                                                                                                          $0.00                                                          $0.00              $0.00


CX & B UNITED CORP.                                                                                                                                                      $0.00                                                          $0.00              $0.00


DAIMLER TRUST (SCHEDULED AS MERCEDES BENZ
FINANCIAL SERVICES)                           1     10/10/2019                                           $18,034.61                        Unk                                                      $5,991.20                                              $0.20
DAL (DISPLAY AND LIFE)                                                                                                                                                   $0.00                                                          $0.00              $0.00
DANOTECH CO., LTD.                           19      12/6/2019                                              $270.00                                                   $270.00                                                         $270.00             $54.00
DARFON ELECTRONICS CORP.                                                                                                                                                 $0.00                                                          $0.00              $0.00
DAYLIGHT TRANSPORT, LLC                                                                                                                                              $1,872.53                                                      $1,872.53            $374.51
DENTAL HEALTH SERVICES                                                                                                                                                   $0.00                                                          $0.00              $0.00
DEPARTMENT OF TOXIC SUBSTANCES CONTROL                                                                                                                                   $0.00                                                          $0.00              $0.00
DIGI-KEY Electronics 37528                                                                                                                                               $0.98                                                          $0.98              $0.20
DKSH AUSTRALIA PTY LTD.                                                                                                                                                  $0.00                                                          $0.00              $0.00
DLS INTERNATIONAL                                                                                                                                      $55.89                                                          $55.89                              $0.20
DMV                                                                                                                                                                      $0.00                                                          $0.00              $0.00
DN CASTECH                                                                                                                                                               $0.00                                                          $0.00              $0.00
DOC ACQUISITION, LLC                                                                                                                                                     $0.00                                                          $0.00              $0.00
DONGGUAN SAMPO ELECTRONIC CO., LTD.                                                                                                                                    $900.00                                                        $900.00            $180.00
DOW CHEMICAL PACIFIC LTD.                                                                                                                                                $0.00                                                          $0.00              $0.00
DSTAR TECHNOLOGY CO., LTD.                                                                                                                                               $0.00                                                          $0.00              $0.00
DULUTH OFFICE CENTER OWNERS, LLC                                                                                                                                         $0.00                                                          $0.00              $0.00
DUN & BRADSTREET CREDIBILITY CORP.                                                                                                                                       $0.00                                                          $0.00              $0.00
DUPONT SPECIALTY PRODUCTS USA, LLC                                                                                                                                  $26,139.20                                                     $26,139.20          $5,227.84
DWYER INSTRUMENTS, INC.                                                                                                                                              $1,587.85                                                      $1,587.85            $317.57
E.I. DU PONT DE NEMOURS & COMPANY                                                                                                                                        $0.00                                                          $0.00              $0.00
EAST BEST LLC                                                                                                                                                            $0.00                                                          $0.00              $0.00
EAST WEST BANK                                                                                                                $10,332,265.04                                                   $10,332,265.04                                              $0.20
EASY MOVER INC.                                                                                                                                                          $0.00                                                          $0.00              $0.00
EBERLE CONTROLS GMBH                                                                                                                                                     $0.00                                                          $0.00              $0.00
ECCO/GREGORY, INC.                                                                                                                                                       $0.00                                                          $0.00              $0.00
E-CENTURY TECHNICAL & INDUSTRIAL CORP.                                                                                                                                   $0.00   Y                                                      $0.00              $0.00
ECONOMY RENTALS INC.                                                                                                                                                     $0.00                                                          $0.00              $0.00
EDOM TECHNOLOGY CO. LTD.                                                                                                                                                 $0.00                                                          $0.00              $0.00
EGC ENTERPRISES, INC.                                                                                                                                                    $0.00                                                          $0.00              $0.00
EHP SOLUTION (HAN BYUL KIM)                                                                                                                          $462.60                                                          $462.60                              $0.20
EHP SOLUTIONS AKA EHP INTERNATIONAL INC.                                                                                                                                 $0.00                                                          $0.00              $0.00
EIS, INC.                                    11      11/5/2019                                              $752.25                                                    $752.25                                                        $752.25            $150.45
ELLIOTT ELECTRIC SUPPLY                                                                                                                                                  $0.00                                                          $0.00              $0.00
ELWOOD STAFFING SERVICES, INC.                                                                                                                                         $964.20                                                        $964.20            $192.84
                                            Case 2:19-bk-21521-NB                                Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                                                           Desc
                                                                                                 Main Document     Page 17 of 39

                                                                                                                                                                                                                                                       Class 3 Plan
                                                                               Proofs of Claim                                                  Scheduled Claims                                              Allowed Claims                            Payment
                                             Proofs
                                               of   Date Claim                                                                        Sch. D           Sch. E           Sch. F                                                         Unsecured
                     Name                    Claim    Filed        Admin         Secured         Priority   Unsecured       C/U/D   (Secured)         (Priority)     (Unsecured)      Obj?   Admin         Secured       Priority       (Class 3)


EMERSON CLIMATE TECHNOLOGIES (SUZHOU) CO. LTD. 30     1/16/2020   $67,677.44                                                                                             $68,431.64           $67,677.44                                                         $0.20



EMERSON CLIMATE TECHNOLOGIES, INC.                                                                                                                                            $0.00                                                            $0.00             $0.00



EMERSON ELECTRIC (THAILAND) LTD.               31     1/16/2020   $11,970.00                                    $7,634.72                                                $19,604.72           $11,970.00                                   $7,634.72         $1,526.94


EMKA INC.                                                                                                                                                                     $0.00                                                            $0.00             $0.00
EMPLOYMENT DEVELOPMENT DEPT.                                                                                                                                 $0.00                                                             $0.00                             $0.20
ERICO LIMITED                                                                                                                                                                 $0.00                                                            $0.00             $0.00




ESSEX GROUP INC.                                                                                                                                                           $371.24                                                           $371.24            $74.25
EULER HERMES ACI                                                                                                                                                             $0.00                                                             $0.00             $0.00
EX INDUSTRIES                                                                                                                                                                $0.00                                                             $0.00             $0.00
EXODUS DIRECT,LLC.                                                                                                                                                           $0.00                                                             $0.00             $0.00
EXPERIAN                                                                                                                                                                     $0.00                                                             $0.00             $0.00
EXPO TECHNOLOGIES, INC.                                                                                                                                                      $0.00                                                             $0.00             $0.00
EXPRESS LINE CORPORATION                                                                                                                                                     $0.00                                                             $0.00             $0.00
F & L PETROLEUM PRODUCTS                                                                                                                                                     $0.00                                                             $0.00             $0.00
FABRICATION TECHNOLOGIES, INC.                                                                                                                                               $0.00                                                             $0.00             $0.00




FABRIQUE, LTD.                                 25     1/13/2020                                                     $0.00                                               $179,390.64    Y                                                       $0.00             $0.00
FARBWERKE HERKULA SA/AG                                                                                                                                                       $0.00                                                            $0.00             $0.00
FASTLINK LOGISTICS                                                                                                                                                          $470.00                                                         $470.00             $94.00
FEDERAL EXPRESS CORPORATION                                                                                                                                               $2,767.05                                                        $2,767.05           $553.41
FEDERAL LOGISTICS, INC.                                                                                                                                                       $0.00                                                            $0.00             $0.00




FEDEX CORPORATE SERVICES INC.                  22    12/19/2019                                                   $347.44                                                  $347.44     Y                                                     $347.44            $69.49




FEDEX CORPORATE SERVICES INC.                  23    12/20/2019                                                   $457.08                                                  $457.08     Y                                                     $457.08            $91.42
FEFAN TECHNOLOGY CO., LTD.                                                                                                                                                 $290.00                                                           $290.00            $58.00
FINNITA FREE, INC.                                                                                                                                                           $0.00                                                             $0.00             $0.00
FIRST INSURANCE FUNDING CORP.                                                                                                                                                $0.00                                                             $0.00             $0.00
FIRST SHRIJI HOSPITALITY                                                                                                                                                     $0.00                                                             $0.00             $0.00
FLORIDA DEPT. OF REVENUE                                                                                                                                                     $0.00                                                             $0.00             $0.00
FOSHAN SHUNDE MIDEA ELECTRICAL HEATING                                                                                                                                       $0.00                                                             $0.00             $0.00
FRANCHISE TAX BOARD                                                                                                                                          $0.00                                                             $0.00                             $0.20
FREEMAN COMPANY                                                                                                                                                               $0.00                                                            $0.00             $0.00
FREIGHT CONNECTION                                                                                                                                                        $1,869.00                                                        $1,869.00           $373.80
GALCO INDUSTRIAL ELECTRONICS                                                                                                                                                  $0.00                                                            $0.00             $0.00
GALLANT RISK & INSURANCE SERVICES, INC.                                                                                                                                       $0.00                                                            $0.00             $0.00
GALLS, LLC                                                                                                                                                                    $0.00                                                            $0.00             $0.00
                                               Case 2:19-bk-21521-NB                               Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                                                             Desc
                                                                                                   Main Document     Page 18 of 39

                                                                                                                                                                                                                                                            Class 3 Plan
                                                                                 Proofs of Claim                                                      Scheduled Claims                                            Allowed Claims                             Payment
                                                Proofs
                                                  of   Date Claim                                                                           Sch. D           Sch. E           Sch. F                                                       Unsecured
                     Name                       Claim    Filed       Admin         Secured         Priority      Unsecured        C/U/D   (Secured)         (Priority)     (Unsecured)     Obj?   Admin        Secured       Priority       (Class 3)
GAMESMAN LIMITED                                                                                                                                                                     $0.00                                                          $0.00             $0.00


GANZHOU DEHUIDA TECHNOLOGY CO. LTD                                                                                                                                                  $0.00                                                          $0.00              $0.00
GE POWER SWEDEN AB                                                                                                                                                                  $0.00                                                          $0.00              $0.00
GEORGIA DEPARTMENT OF REVENUE                                                                                                                                                       $0.00                                                          $0.00              $0.00
GEORGIA SECRETARY OF STATE                                                                                                                                                          $0.00                                                          $0.00              $0.00
GEXPRO                                                                                                                                                                          $5,595.60                                                      $5,595.60          $1,119.12
GGEC HONG KONG LIMTED                                                                                                                                                               $0.00   Y                                                      $0.00              $0.00
GIBSON, DUNN & CRUTCHER, LLP                                                                                                                                                    $1,071.13                                                      $1,071.13            $214.23
GLEN MILLS INC.                                                                                                                                                                     $0.00                                                          $0.00              $0.00




GLOBAL EXCHANGE SERVICES                                                                                                                                                          $897.21                                                        $897.21            $179.44
GM ROOFING aka GLM CAPITAL CORPORATION                                                                                                                                              $0.00                                                          $0.00              $0.00
GO IRON WORK'S INC.                                                                                                                                                                 $0.00                                                          $0.00              $0.00
GONZALEZ, SONYA                                                                                                                                                                     $0.00                                                          $0.00              $0.00
GORDON & REES, LLP                                                                                                                                                                  $0.00                                                          $0.00              $0.00
GOVERNORS AMERICA CORP.                                                                                                                                                             $0.00                                                          $0.00              $0.00
GRAINGER, INC.                                                                                                                                                                      $0.00                                                          $0.00              $0.00
GREAT AMERICAN INSURANCE CO.                                                                                                                                                        $0.00                                                          $0.00              $0.00
GUANGDONG GALANZ MICROWAVE ELECTRICAL                                                                                                                                               $0.00                                                          $0.00              $0.00
GUANGDONG ZHANJIANG HOUSEHOLD ELECTRIC                                                                                                                                              $0.00                                                          $0.00              $0.00
HAJOCA CORPORATION                                                                                                                                                                  $0.00                                                          $0.00              $0.00
HANSFORD SENSORS USA, INC.                                                                                                                                                          $0.00                                                          $0.00              $0.00
HAWK RIDGE SYSTEMS                                                                                                                                                                  $0.00                                                          $0.00              $0.00
HAWKER ELECTRONICS LTD.                                                                                                                                                             $0.00                                                          $0.00              $0.00
HEALTH NET OF CALIFORNIA INC.                                                                                                                                                       $0.00                                                          $0.00              $0.00
HEATHMAN HOTEL KIRKLAND                                                                                                                                                             $0.00                                                          $0.00              $0.00
HEMLOCK SEMICONDUCTOR OPERATIONS                  29     1/16/2020                                               $498,401,940.00 C/U                                       $35,000,000.00                                                          $0.00              $0.00
HITACHI METALS TAIWAN, LTD.                                                                                                                                                         $0.00                                                          $0.00              $0.00
HMR ASSOCIATES LLC                                                                                                                                                                  $0.00                                                          $0.00              $0.00
HOME EASY INDUSTRIAL CO., LTD.                                                                                                                                                      $0.00                                                          $0.00              $0.00
HON HAI PRECISION INDUSTRY CO. LTD.                                                                                                                                                 $0.00                                                          $0.00              $0.00
HONG CHANG PRECISION INDUSTRIAL CO. LTD                                                                                                                                             $0.00                                                          $0.00              $0.00


HONGKONG WANGLU TECHNOLOGY LIMITED                                                                                                                                                  $0.00                                                          $0.00              $0.00
HRDIRECT                                                                                                                                                                            $0.00                                                          $0.00              $0.00
HSIEH CHIH INDUSTRIAL LIBRARY PUBLISHING                                                                                                                                            $0.00                                                          $0.00              $0.00
HUBBELL POWER SYSTEMS, INC.                                                                                                                                                         $0.00                                                          $0.00              $0.00
IBM CORPORATION                                                                                                                                                                     $0.00                                                          $0.00              $0.00


IBM CREDIT LLC                                                                                                                                   $0.00                                      Y                        $0.00                                            $0.20
                                                7 - ITW10/15/2019
ILLINOIS TOOL WORKS sba ELECTRO STATIC TECHNOLOGY       INC.                                                            $725.00                                                   $725.00                                                        $725.00            $145.00
IMERYS FUSED MINERALS GREENEVILLE, INC.                                                                                                                                             $0.00                                                          $0.00              $0.00
IMPRESSIONS WHQ, INC.                                                                                                                                                               $0.00                                                          $0.00              $0.00



INPRO/SEAL LLC                                    37     3/24/2020   $4,376.38                                            $0.00                                                 $8,697.92          $4,376.38                                       $0.00              $0.00
INTEGRO USA INC.                                                                                                                                                                    $0.00                                                          $0.00              $0.00
INTELLIGENT SYSTEMS MARKETING (ISM)                        2/13/20                                                                                                                  $0.00                                                          $0.00              $0.00
INTERNAL REVENUE SERVICE (IRS)                    3     (amended)                                        $0.00                                                     $0.00                                                           $0.00                              $0.20
INTERNATIONAL HOME & HOUSEWARES SHOW                                                                                                                                                $0.00                                                          $0.00              $0.00


INTERNATIONAL HOUSEWARES EXPO                                                                                                                                                       $0.00                                                          $0.00              $0.00
INTERTEK TESTING SERVICES NA,INC.                                                                                                                                                   $0.00                                                          $0.00              $0.00
                                           Case 2:19-bk-21521-NB                          Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                                                       Desc
                                                                                          Main Document     Page 19 of 39

                                                                                                                                                                                                                                               Class 3 Plan
                                                                        Proofs of Claim                                                     Scheduled Claims                                       Allowed Claims                               Payment
                                           Proofs
                                             of   Date Claim                                                                      Sch. D           Sch. E           Sch. F                                                    Unsecured
                      Name                 Claim    Filed       Admin     Secured         Priority      Unsecured       C/U/D   (Secured)         (Priority)     (Unsecured)     Obj?   Admin   Secured       Priority         (Class 3)
INT'L SECURITY CONFERENCE & EXPO/WEST                                                                                                                                      $0.00                                                       $0.00             $0.00
IRIS POWER LP                                                                                                                                                              $0.00                                                       $0.00             $0.00
J.B. HUNT TRANSPORT, INC.                                                                                                                                                  $0.00                                                       $0.00             $0.00
J.M. CARDEN SPRINKLER CO., INC.                                                                                                                                            $0.00                                                       $0.00             $0.00
JCLEMENTE & ASSOCIATES                                                                                                                                $832.25                                                       $832.25                              $0.20
JDI DISPLAY AMERICA, INC.                                                                                                                                                 $0.00                                                       $0.00              $0.00


JEUMONT ELECTRIC                                                                                                                                                          $0.00                                                       $0.00              $0.00



JOHANSON TECHNOLOGY                                                                                                                                                       $0.00                                                       $0.00              $0.00




JOHN IOZZI                                   9     10/23/2019                               $2,379.56                                                $2,379.56                    Y                             $2,379.56                                $0.20
JS TECHNOLOGY COMPANY LIMITED                                                                                                                                             $0.00                                                       $0.00              $0.00
KEDY TECHNOLOGY ELECTRONICS CO., LTD.                                                                                                                                    $50.00                                                      $50.00             $10.00
KHANG & KHANG LLP                                                                                                                                                     $1,520.00                                                   $1,520.00            $304.00
KING INDUSTRIES INC.                                                                                                                                                      $0.00                                                       $0.00              $0.00
KLA-TENCOR CORPORATION                                                                                                                                                    $0.00                                                       $0.00              $0.00
KOMATSU FORKLIFT RETAIL OPERATIONS, INC.                                                                                                                                $376.67                                                     $376.67             $75.33
KYOCERA INTERNATIONAL, INC.                                                                                                                                               $0.00                                                       $0.00              $0.00
KYVAS INTERNATIONAL CO., LTD.                                                                                                                                             $0.00                                                       $0.00              $0.00
L.E.C. SERVICE, INC.                                                                                                                                                      $0.00                                                       $0.00              $0.00
LANDSBERG                                                                                                                                                                 $0.00                                                       $0.00              $0.00
LEVI P. LLORICO                                                                                                                                                           $0.00                                                       $0.00              $0.00
LEXUS FINANCIAL SERVICES                                                                                                                                                  $0.00                                                       $0.00              $0.00




LIANG-TSAN FAN                              33      1/23/2020                               $1,312.26        $484.66                                 $1,312.26          $484.66   Y                             $1,312.26           $484.66             $96.93




LIAN JENG LIN                               38      3/16/2020                               $1,920.00       $6,295.92                                $1,920.00        $6,295.92   Y                             $1,920.00         $6,295.92          $1,259.18
LING-LING CHEN                                                                                                                                         $858.41                                                   $858.41                                 $0.20
LINTON CRYSTAL TECHNOLOGIES                                                                                                                                               $0.00                                                       $0.00              $0.00
LIQUID CAPITAL EXCHANGE, INC.                                                                                                                                             $0.00                                                       $0.00              $0.00


LITE-ON TECHNOLOGY CORPORATION                                                                                                                                            $0.00   Y                                                   $0.00              $0.00
LIU & PARTNERS ATTORNEYS AT LAW                                                                                                                                           $0.00                                                       $0.00              $0.00
LODGING GOODS                                                                                                                                                             $0.00                                                       $0.00              $0.00
LOS ANGELES COUNTY FIRE DEPT.                                                                                                                                             $0.00                                                       $0.00              $0.00
LOS ANGELES COUNTY TAX                                                                                                                                                    $0.00                                                       $0.00              $0.00




LOS ANGELES COUNTY TAX COLLECTOR             2     10/15/2019                     $0.00                                                                  $0.00                    Y                   $0.00                                              $0.20
LOS ANGELES SHERIFF'S PROFESSIONAL ASSOC                                                                                                                                  $0.00                                                       $0.00              $0.00
                                          Case 2:19-bk-21521-NB                          Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                                                       Desc
                                                                                         Main Document     Page 20 of 39

                                                                                                                                                                                                                                              Class 3 Plan
                                                                       Proofs of Claim                                                     Scheduled Claims                                       Allowed Claims                               Payment
                                          Proofs
                                            of   Date Claim                                                                      Sch. D           Sch. E           Sch. F                                                    Unsecured
                      Name                Claim    Filed       Admin     Secured         Priority      Unsecured       C/U/D   (Secured)         (Priority)     (Unsecured)     Obj?   Admin   Secured       Priority         (Class 3)
LUCAS-MILHAUPT, INC.                                                                                                                                                      $0.00                                                       $0.00             $0.00
MA TERESA LIZARRAGA                                                                                                                                    $53.40                                                       $53.40                              $0.20
MAGNETROL INTERNATIONAL INCORPORATED                                                                                                                                     $0.00                                                       $0.00              $0.00
MAGNIFICENT MARKETING INTL.                                                                                                                                              $0.00                                                       $0.00              $0.00
MAG-TROL LONG BEACH INC.                                                                                                                                                 $0.00                                                       $0.00              $0.00
MAGTROL, INC.                                                                                                                                                            $0.00                                                       $0.00              $0.00
MAJANO VILMA                                                                                                                                                            $40.00                                                      $40.00              $8.00
McMASTER-CARR SUPPLY COMPANY                                                                                                                                            $16.80                                                      $16.80              $3.36
MERCEDES-BENZ FINANCIAL SERVICES                                                                                                                                         $0.00                                                       $0.00              $0.00
MERCURY ELECTRIC                                                                                                                                                         $0.00                                                       $0.00              $0.00
METRO EXPRESSLANES                                                                                                                                                       $0.00                                                       $0.00              $0.00
METRO SALES GROUP LLC                                                                                                                                $463.80                                                       $463.80                              $0.20




MICHAEL YU                                 13     11/12/2019                               $1,437.28        1,784.38                                $1,437.28         1,784.38   Y                             $1,437.28           1,784.38           $356.88
MIDWEST MARKETING,INC                                                                                                                                  $31.35                                                     $31.35                                $0.20
MILLER, KAPLAN, ARASE & CO., LLP                                                                                                                                         $0.00                                                       $0.00              $0.00
MINCO PRODUCTS, INC.                       18     11/25/2019                                              $11,317.95                                                $11,317.95                                                  $11,317.95          $2,263.59



MING SHEUN WU                              34      1/30/2020                                 $920.08                                                  $920.08                    Y                                 $920.08                              $0.20
MINNESOTA DEPT. OF REVENUE                                                                                                                                               $0.00                                                       $0.00              $0.00
MJR MARKETING                                                                                                                                                            $0.00                                                       $0.00              $0.00




MLA TRANS LLC                              24       1/8/2020                                               $9,700.00                                                 $9,700.00                                                   $9,700.00          $1,940.00
MODERNSOLID INDUSTRIAL CO., LTD.                                                                                                                                         $0.00                                                       $0.00              $0.00
MONTHES PALLETS, INC                                                                                                                                                 $2,741.50                                                   $2,741.50            $548.30
MOUSER ELECTRONICS                                                                                                                                                       $0.00                                                       $0.00              $0.00
MPEGLA                                                                                                                                                                   $0.00                                                       $0.00              $0.00
MR. HOSE, INC.                                                                                                                                                           $0.00                                                       $0.00              $0.00
MUELLER STREAMLINE CO.                                                                                                                                                   $0.00                                                       $0.00              $0.00
MULTI MEDIA SYSTEMS                                                                                                                                                      $0.00                                                       $0.00              $0.00
MULTI-WING AMERICA INC.                                                                                                                                                  $0.00                                                       $0.00              $0.00
MUTUAL OF OMAHA                                                                                                                                                          $0.00                                                       $0.00              $0.00
NEOPOST USA INC.                                                                                                                                                         $0.00                                                       $0.00              $0.00
NEW YORK STATE SALES TAX                                                                                                                                                 $0.00                                                       $0.00              $0.00
NGLIC                                                                                                                                                                    $0.00                                                       $0.00              $0.00
NORTHEAST GROUP                                                                                                                                        $82.67                                                       $82.67                              $0.20
NOVOTECHNIK US INC.                                                                                                                                                      $0.00                                                       $0.00              $0.00
NYE LUBIRCANTS, INC.                                                                                                                                                     $0.00                                                       $0.00              $0.00
OFFICE OF CALIFORNIA STATE CONTROLLER                                                                                                                                    $0.00                                                       $0.00              $0.00
OLD DOMINION FREIGHT LINE INC.                                                                                                                                           $0.00                                                       $0.00              $0.00
OMEGA ENGINEERING, INC                                                                                                                                                   $0.00                                                       $0.00              $0.00
OMNICELL, INC.                                                                                                                                                           $0.00                                                       $0.00              $0.00
ORACLE AMERICA, INC                                                                                                                                                      $0.00                                                       $0.00              $0.00
OSI BATTERIES INC. DBA OHLIN SALES INC.                                                                                                                                  $0.00                                                       $0.00              $0.00
OTHELLO LIMITED                                                                                                                                                          $0.00                                                       $0.00              $0.00
PAIGE ELECTRIC COMPANY LP                                                                                                                                           $17,408.16                                                  $17,408.16          $3,481.63
PALMER HOLLAND, INC.                                                                                                                                                     $0.00                                                       $0.00              $0.00
PARKER HANNIFIN CORP.                                                                                                                                                    $0.00                                                       $0.00              $0.00

PARVIZE A. FARZIN                                                                                                                                   $1,044.06           $33.59                                 $1,044.06            $33.59              $6.72
PDC HSING SHENG WHA CO., LTD                                                                                                                                             $0.00                                                       $0.00              $0.00
PETER, FARZIN                                                                                                                                                            $0.00                                                       $0.00              $0.00
PFEIFFER VACUUM INC.                                                                                                                                                     $0.00                                                       $0.00              $0.00
PGSA-EAST                                                                                                                                                                $0.00                                                       $0.00              $0.00
PGSA-WEST                                                                                                                                            $675.75                                                       $675.75                              $0.20
                                            Case 2:19-bk-21521-NB                           Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                                                       Desc
                                                                                            Main Document     Page 21 of 39

                                                                                                                                                                                                                                                 Class 3 Plan
                                                                          Proofs of Claim                                                     Scheduled Claims                                       Allowed Claims                               Payment
                                             Proofs
                                               of   Date Claim                                                                      Sch. D           Sch. E           Sch. F                                                    Unsecured
                    Name                     Claim    Filed       Admin     Secured         Priority      Unsecured       C/U/D   (Secured)         (Priority)     (Unsecured)     Obj?   Admin   Secured       Priority         (Class 3)
PIEDMONT BUSHINGS & INSULATOR, LLC                                                                                                                                           $0.00                                                       $0.00             $0.00
PINNACLE MARKETING                                                                                                                                       $49.90                                                      $49.90                                $0.20
PMA MARKETING, INC.                                                                                                                                   $1,796.05                                                   $1,796.05                                $0.20
PNY TECHNLOGIES ASIA PACIFIC LIMITED                                                                                                                                        $0.00                                                       $0.00              $0.00
PORTAGE ELECTRIC PRODUCTS,INC.                                                                                                                                              $0.00                                                       $0.00              $0.00
PRECISE COOLING SOLUTIONS LLC                                                                                                                                               $0.00                                                       $0.00              $0.00
PRECISION STEEL WAREHOSUE, INC.                                                                                                                                             $0.00                                                       $0.00              $0.00
PREMIUM ASSIGNMENT CORP.                                                                                                                                                    $0.00                                                       $0.00              $0.00


PRIMAX ELECTRONICS LTD.                                                                                                                                                     $0.00   Y                                                   $0.00              $0.00
QUANTA STORAGE INC.                                                                                                                                                         $0.00                                                       $0.00              $0.00
R & E FASTENER INC.                                                                                                                                                         $0.00                                                       $0.00              $0.00
R & L CARRIERS                                                                                                                                                              $0.00                                                       $0.00              $0.00
R.F. MACDONALD CO.                                                                                                                                                          $0.00                                                       $0.00              $0.00
R.L. GRAHAM ASSOCIATES                                                                                                                                  $391.10                                                       $391.10                              $0.20
R+L TRUCKLOAD SERVICES LLC                                                                                                                                                  $0.00                                                       $0.00              $0.00
RADIX WIRE                                                                                                                                                                  $0.00                                                       $0.00              $0.00
RANCILIO ASSOCIATES, INC.                                                                                                                                                   $0.00                                                       $0.00              $0.00
RAY CAMP COMPANY                                                                                                                                                            $0.00                                                       $0.00              $0.00
READYREFRESH                                                                                                                                                              $591.62                                                     $591.62            $118.32
REISSMANN SENSORTECHNIK GMBH                                                                                                                                                $0.00                                                       $0.00              $0.00
RELX INC. DBA REED EXHIBITIONS                                                                                                                                              $0.00                                                       $0.00              $0.00
REPWORKS, INC.                                                                                                                                          $547.03                                                       $547.03                              $0.20
ROCKET SOFTWARE INC.                                                                                                                                                        $0.00                                                       $0.00              $0.00
RR DONNELLEY LOGISTICS SERVICES                                                                                                                                         $1,823.00                                                   $1,823.00            $364.60
SAI GLOBAL INC.                                                                                                                                                             $0.00                                                       $0.00              $0.00
SAVVY SUPPLY, INC.                                                                                                                                                        $564.72                                                     $564.72            $112.94
SCHULER PRESSEN G, BJ & CO. KG                                                                                                                                              $0.00                                                       $0.00              $0.00
SCUDDER TRUST CO.                                                                                                                                                           $0.00                                                       $0.00              $0.00


SENTRY TECH SECURITY ALARM CO.                                                                                                                                             $25.00                                                      $25.00              $5.00
SF EXPRESS CORPORATION                                                                                                                                                      $0.00                                                       $0.00              $0.00


SHANGHAI KORRUN BAGS & LUGGAGE PRODUCTS                                                                                                                                     $0.00   Y                                                   $0.00              $0.00
SHELLEY KOSTIUK                                                                                                                                                             $0.00                                                       $0.00              $0.00
SHENZHEN CHUANGWEI ELECTRONIC APPLIANCE                                                                                                                                     $0.00                                                       $0.00              $0.00
SHENZHEN CITY ALLENSON PHOTOELECTRIC                                                                                                                                        $0.00                                                       $0.00              $0.00
SHENZHEN DI SI DA ELECTRON CO., LTD                                                                                                                                        $52.50                                                      $52.50             $10.50
SHENZHEN KTC COMMERCIAL DISPLAY                                                                                                                                       $169,164.00                                                 $169,164.00         $33,832.80
SHENZHEN KTC TECH                                                                                                                                                      $14,256.00                                                  $14,256.00          $2,851.20
SHINE TAKE METAL CO., LTD.                                                                                                                                                  $0.00                                                       $0.00              $0.00
SHIPPERS INSURANCE PROGRAM                                                                                                                                                $147.74                                                     $147.74             $29.55
SIAPIN HORTICULTURE, INC.                                                                                                                                                 $450.00                                                     $450.00             $90.00
SIBELCO ASIA PTE LTD.                                                                                                                                                       $0.00                                                       $0.00              $0.00
SIRIUS COMPUTER SOLUTIONS, INC.                                                                                                                                             $0.00                                                       $0.00              $0.00
SoCalGas                                                                                                                                                                   $20.28                                                      $20.28              $4.06
SOLARANNA LTD.                                                                                                                                                              $0.00                                                       $0.00              $0.00
SOLLEGA INC.                                                                                                                                                                $0.00                                                       $0.00              $0.00
SONGLIN TECHNOLOGY CORP.                                                                                                                                                   $22.60                                                      $22.60              $4.52
SOUTH BAY FABRICATION, INC.                                                                                                                                             $6,096.36                                                   $6,096.36          $1,219.27




SOUTHERN CALIFORNIA EDISON                     15    11/12/2019                                               $3,692.23                                                 $3,605.29                                                    $3,692.23           $738.45
SOUTHERN CALIFORNIA IMMEDIATE MEDICAL                                                                                                                                      $65.00                                                       $65.00            $13.00
STAPLES ADVANTAGE                                                                                                                                                          $63.71                                                       $63.71            $12.74
STAR BRITE BUILDING MAINTENANCE, INC.                                                                                                                                       $0.00                                                        $0.00             $0.00
STARRAG USA INC.                                                                                                                                                            $0.00                                                        $0.00             $0.00
                                                      2/14/2020
                                                17   (amended)
STATE OF NEW JERSEY DIVISION OF TAXATION AND BANKRUPTCY SECTION                                   $0.00          $0.00                                                      $0.00                                       $0.00            $0.00             $0.00
STATE BOARD OF EQUALIZATION                                                                                                                                $0.00                                                        $0.00                              $0.20
STATE COMPENSATION INSURANCE FUND                                                                                                                                           $0.00                                                       $0.00              $0.00
                                           Case 2:19-bk-21521-NB                          Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                                                       Desc
                                                                                          Main Document     Page 22 of 39

                                                                                                                                                                                                                                             Class 3 Plan
                                                                        Proofs of Claim                                                     Scheduled Claims                                       Allowed Claims                             Payment
                                           Proofs
                                             of   Date Claim                                                                      Sch. D           Sch. E           Sch. F                                                  Unsecured
                      Name                 Claim    Filed       Admin     Secured         Priority      Unsecured       C/U/D   (Secured)         (Priority)     (Unsecured)     Obj?   Admin   Secured       Priority       (Class 3)
STATE OF CALIFORNIA                                                                                                                                                        $0.00                                                     $0.00             $0.00
STORED ENERGY SYSTEMS, LLC                                                                                                                                                 $0.00                                                     $0.00             $0.00
STRIKE TECHNOLOGIES AKA PENBRO KELNICK                                                                                                                                     $0.00                                                     $0.00             $0.00
Striko-Westofen-Dynarad Furnance Corp.                                                                                                                                     $0.00                                                     $0.00             $0.00
SUZHOU BLUE BRIDGE ELECTRONIC CO. LTD                                                                                                                                 $6,355.00                                                  $6,355.00         $1,271.00
SWISSAM PRODUCTS LTD.                                                                                                                                                      $0.00                                                     $0.00             $0.00
T. L. ASHFORD                                                                                                                                                              $0.00                                                     $0.00             $0.00
TAIWAN RECTRONIC ENTERPRISE CORP.                                                                                                                                          $0.00                                                     $0.00             $0.00
TATUNG COMPANY                                                                                                                                                       $60,393.00                                                 $60,393.00        $12,078.60
TAYLORLONG & ASSOCIATES                                                                                                                                                    $0.00                                                     $0.00             $0.00
TEAM-ONE SAFETY SERVICES/ PAUL T. PATINO                                                                                                                                   $0.00                                                     $0.00             $0.00
TECHMAN ELECTRONICS (CHANGSHU) CO. LTD.                                                                                                                                    $0.00                                                     $0.00             $0.00
TED JOHNSON PROPANE                                                                                                                                                        $0.00                                                     $0.00             $0.00
TEMPEL DE MEXICO                                                                                                                                                         $870.06                                                   $870.06           $174.01
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS                                                                                                                                       $0.00                                                     $0.00             $0.00
THE BRIGHT GROUP, LLC                                                                                                                                                 $1,201.99                                                  $1,201.99           $240.40
THE CHIDLEY & PETO COMPANY                                                                                                                                                 $0.00                                                     $0.00             $0.00
THE DOW CHEMICAL COMPANY                                                                                                                                                   $0.00                                                     $0.00             $0.00
THE FRENCH CORPORATION DBA CONNOMAC CORP                                                                                                                                   $0.00                                                     $0.00             $0.00
THE NORTHEAST GROUP, LLC                                                                                                                                                   $0.00                                                     $0.00             $0.00


THE OUTDOOR RECREATION GROUP, LLC                                                                                                                                         $0.00   Y                                                 $0.00              $0.00
THE SOCO GROUP a division of                                                                                                                                              $0.00                                                     $0.00              $0.00
THE TOLL ROADS                                                                                                                                                            $0.00                                                     $0.00              $0.00
THT PRESSES, INC.                                                                                                                                                         $0.00                                                     $0.00              $0.00
TIEWRAPS.COM INC.                                                                                                                                                         $0.00                                                     $0.00              $0.00
TMA WORLDWIDE, INC.                                                                                                                                                       $0.00                                                     $0.00              $0.00


T-MOBILE                                                                                                                                                                $140.19                                                   $140.19             $28.04
TMX LOGISTICS, INC.                                                                                                                                                       $0.00                                                     $0.00              $0.00




TOM LIAU                                     8     10/15/2019                               $1,936.16       $1,715.44                                $1,936.16        $1,715.44   Y                             $1,936.16       $1,715.44            $343.09
TOPFLY CORPORATION                                                                                                                                                        $0.00                                                     $0.00              $0.00
TORRANCE ELECTRONICS, INC.                                                                                                                                                $0.00                                                     $0.00              $0.00
TOUCHTONE CORP.                                                                                                                                                           $0.00                                                     $0.00              $0.00
TOYOTA FINANCIAL SERVICES                   21      12/4/2020                                               $5,615.25                                                     $0.00                                                  5,615.25
                                           (Am)



                                                                                                                                                                                                                                                   $1,123.05
TOYOTA LEASE TRUST                          20       12/18/19                 $1,316.40                                                                                   $0.00                       $0.00
                                                                                                                                                                                                                                                       $0.20
TRACKSTAR PRINTING INC.                                                                                                                                                   $0.00                                                     $0.00              $0.00
TRAVELERS                                                                                                                                                                 $0.00                                                     $0.00              $0.00
TREASURER STATE OF MAINE                                                                                                                                                  $0.00                                                     $0.00              $0.00
TRICO MFG. CORP.                                                                                                                                                        $418.15                                                   $418.15             $83.63
TRLA GROUP, INC.                                                                                                                                                          $0.00                                                     $0.00              $0.00
TRUE VALUE                                                                                                                                                                $0.00                                                     $0.00              $0.00




TRUNG K. THAI                               32      1/23/2020                               $2,360.64       $1,838.35                                $2,360.64        $1,838.35                                 $2,360.64       $1,838.35            $367.67
TYDEN BROOKS                                                                                                                                                              $0.00                                                     $0.00              $0.00
U.S. CUSTOMS AND BORDER PROTECTION          36       3/5/2020                                                   $0.00                                                     $0.00                                                     $0.00              $0.00
U.S. GROUP CONSOLIDATOR INC.                                                                                                                                              $0.00                                                     $0.00              $0.00
UCFS LASVEGAS, INC                                                                                                                                                    $2,668.00                                                 $2,668.00            $533.60
UL AG                                                                                                                                                                     $0.00                                                     $0.00              $0.00
                                          Case 2:19-bk-21521-NB                               Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                                                                 Desc
                                                                                              Main Document     Page 23 of 39

                                                                                                                                                                                                                                                              Class 3 Plan
                                                                            Proofs of Claim                                                       Scheduled Claims                                                 Allowed Claims                              Payment
                                          Proofs
                                            of   Date Claim                                                                             Sch. D           Sch. E           Sch. F                                                              Unsecured
                   Name                   Claim    Filed        Admin         Secured         Priority      Unsecured         C/U/D   (Secured)         (Priority)     (Unsecured)      Obj?   Admin          Secured         Priority         (Class 3)



ULINE                                       5     10/11/2019                                                       $125.93                                                    $125.93                                                               $125.93            $25.19
UNITED CONCORDIA DENTAL PLANS OF                                                                                                                                                $0.00                                                                 $0.00             $0.00
UNITED PARCEL SERVICE                                                                                                                                                           $0.00                                                                 $0.00             $0.00
UNIVERSAL FILTERS, INC.                                                                                                                                                         $0.00                                                                 $0.00             $0.00
UNIVERSAL MICROELECTRONICS CO., LTD.                                                                                                                                            $0.00                                                                 $0.00             $0.00
UPS FREIGHT                                                                                                                                                                   $954.68                                                               $954.68           $190.94
UPS SUPPLY CHAIN SOLUTIONS, INC.                                                                                                                                              $715.46                                                               $715.46           $143.09
USPS-HASLER                                                                                                                                                                     $0.00                                                                 $0.00             $0.00
VARIANT DISPLAYS INC.                                                                                                                                                           $0.00                                                                 $0.00             $0.00
VARSITY LOGISTICS, INC.                                                                                                                                                         $0.00                                                                 $0.00             $0.00
VIHONOR OPTO-ELECTRONICS                                                                                                                                                        $0.00                                                                 $0.00             $0.00
VISION EXPRESS/WRAG-TIME                                                                                                                                                    $1,016.69                                                             $1,016.69           $203.34
WASHINGTON STATE                                                                                                                                                                $0.00                                                                 $0.00             $0.00
WASHINGTON STATE DEPT OF ECOLOGY                                                                                                                                                $0.00                                                                 $0.00             $0.00
WASTE MANAGEMENT                                                                                                                                                              $473.53                                                               $473.53            $94.71
WEIDMANN SYSTEMS INTERNATIONAL LTD.                                                                                                                                             $0.00                                                                 $0.00             $0.00
WESTERN STATES REGIONAL JOINT BOARD                                                                                                                                             $0.00                                                                 $0.00             $0.00
WHITE NELSON DIEHL EVANS LLP               10     10/31/2019                                                       $200.00                                                    $200.00                                                               $200.00            $40.00
WIDYAWATI RODRIGUEZ                                                                                                                                           $69.50                                                                 $69.50                             $0.20
WMMFA                                                                                                                                                                         $175.27                                                               $175.27            $35.05
WORLD JOURNAL                                                                                                                                                                   $0.00                                                                 $0.00             $0.00
WORLD JOURNAL LA, LLC                                                                                                                                                           $0.00                                                                 $0.00             $0.00
WU,YONG-MING                                                                                                                                                                    $0.00                                                                 $0.00             $0.00
XIAMEN COMFORT SCIENCE & TECHNOLOGY                                                                                                                                             $0.00                                                                 $0.00             $0.00
XIAMEN PRIMA TECHNOLOGY INC.                                                                                                                                                $4,331.20                                                             $4,331.20           $866.24
XU HUI NATIONAL CO. LTD.                                                                                                                                                        $0.00                                                                 $0.00             $0.00


YAN WU                                     39      1/16/2020                                      $397.55                                                    $397.55                     Y                                          $397.55           $0.00             $0.00
YEN XIANG E-MATERIALS CO., LTD.                                                                                                                                                 $0.00                                                                 $0.00             $0.00
YING TCHIN ELECTRONICS CO., LTD.                                                                                                                                                $0.00                                                                 $0.00             $0.00
YRC FREIGHT                                                                                                                                                                     $0.00                                                                 $0.00             $0.00
YUNG CHING LIN                                                                                                                                                                  $0.00                                                                 $0.00             $0.00
ZHONGSHAN CITY WHITE HORSE ELECTRIC CO.                                                                                                                                         $0.00                                                                 $0.00             $0.00
ZHONGSHAN GALANZ CONSUMER ELECTRIC                                                                                                                                              $0.00                                                                 $0.00             $0.00
ZYTRONIC DISPLAYS LTD.                                                                                                                                                          $0.00                                                                 $0.00             $0.00

TOTALS                                                         $84,453.90         $1,316.40   $16,271.05    $498,484,892.14           $10,332,265.04     $27,042.63    $35,705,038.60           $84,453.90   $10,338,256.24    $27,042.63       $441,389.88        $88,284.38
Case 2:19-bk-21521-NB                Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                                       Desc
                                     Main Document     Page 24 of 39

  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  3
      A true and correct copy of the foregoing document entitled NOTICE OF MOTION AND MOTION IN
  4   CHAPTER 11 CASE FOR THE ENTRY OF: A FINAL DECREE AND ORDER CLOSING CASE [11
      U.S.C. § 350(a) and 1101(2); FRBP 3022; LBR 3022-1] will be served or was served (a) on the judge in
  5   chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

  6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  7   hyperlink to the document. On January 28, 2021, I checked the CM/ECF docket for this bankruptcy case
      or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
      to receive NEF transmission at the email addresses stated below:
  8
          •     Ron Bender rb@lnbyb.com
  9
          •     Oscar Estrada oestrada@ttc.lacounty.gov
 10       •     Jeffery D Hermann jhermann@orrick.com
          •     Joon M Khang joon@khanglaw.com
 11       •     Ian Landsberg ilandsberg@sklarkirsh.com,
                lskaist@sklarkirsh.com;yalarcon@sklarkirsh.com;mmadden@sklarkirsh.com;ilandsberg
                @ecf.inforuptcy.com;kfrazier@sklarkirsh.com;cbullock@sklarkirsh.com
 12
          •     John A Lapinski jlapinski@clarktrev.com, jthomas@clarktrev.com
          •     Dare Law dare.law@usdoj.gov
 13
          •     Leib M Lerner leib.lerner@alston.com, autodockettest-lax@alston.com
 14       •     Kirsten Martinez Kirsten.Martinez@bonialpc.com
          •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
 15       •     Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
          •     Derrick Talerico dtalerico@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com
 16       •     United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

      2. SERVED BY UNITED STATES MAIL: On January 28, 2021, I served the following persons and/or
 17   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 18   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 19
                                                                              Service information continued on attached page
 20
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
 21   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
      on January 28, 2021, I served the following persons and/or entities by personal delivery, overnight mail
 22   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
 23   mail to, the judge will be completed no later than 24 hours after the document is filed.

 24                                                                           Service information continued on attached page

 25   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
 26
       January 28, 2021                     Stephanie Reichert                           /s/ Stephanie Reichert
 27    Date                                 Type Name                                    Signature

 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
     Case 2:19-bk-21521-NB        Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                                  Desc
                                  Main Document     Page 25 of 39


Label Matrix for local noticing      Daimler Trust                                   East West Bank
0973-2                               c/o BK Servicing, LLC                           c/o Clark & Trevithick
Case 2:19-bk-21521-NB                PO Box 131265                                   445 S. Figueroa Street, 18th Floor
Central District of California       Roseville, MN 55113-0011                        Los Angeles, CA 90071-1602
Los Angeles
Thu Jan 28 12:04:12 PST 2021
KHANG & KHANG LLP                    (p)LOS ANGELES COUNTY TREASURER AND TAX COLLE   Lite-On Technology Corp.
4000 Barranca Parkway                ATTN BANKRUPTCY UNIT                            C/O Alston & Bird LLP
Irvine, CA 92604-4710                PO BOX 54110                                    Attn: Leib M. Lerner
                                     LOS ANGELES CA 90054-0110                       333 S. Hope Street, 16th Fl.
                                                                                     Los Angeles, CA 90071-1410

Tatung Company of America, Inc.      Toyota Lease Trust, as serviced by Toyota Mo    Los Angeles Division
2850 East El Presidio Street         14841 DALLAS PARKWAY, SUITE 425                 255 East Temple Street,
Long Beach, CA 90810-1178            DALLAS, TX 75254-8067                           Los Angeles, CA 90012-3332



3M TOUCH SYSTEMS                     6379.52                                         A-1 COAST RENTALS
P. O. BOX 846372                     2006 South Baker Avenue                         24000 CRENSHAW BLVD.
DALLAS, TX 75284-6372                Ontario, CA 91761-7709                          TORRANCE, CA 90505-5213



ABB INC.                             ABB INC.                                        ACROX TECHNOLOGIES CO., LTD
Dept. 3009                           P.O. BOX 88868                                  4F., No.89 Minshan St., Neihu Dist.,
Carol Stream, IL 60132-3009          CHICAGO, IL 60695-1868                          Taipei City 114
                                                                                     TAIWAN


ACT TEST PANELS LLC                  ACULA TECHNOLOGY CORP.                          ADP LLC
P.O. Box 673954                      11, ALLEY 21, LANE 20                           1851 N Resler
Detroit, MI 48267-3954               DASHING RD., LUCHU DIST.                        El Paso TX 79912-8023
                                     TAOYUAN CITY 33862
                                     TAIWAN, R.O.C.

ADP, INC.                            AESA S.A.                                       AIG Property Casualty, Inc.
P.O. BOX 31001-1874                  Chemin de la Plaine 7                           Kevin J. Larner, Authorized Representati
PASADENA, CA 91110-1874              Colombier CH-2013                               80 Pine Street, 13th Floor
                                     SWITZERLAND                                     New York, NY 10005-1734


AJ ALARM SYSTEMS                     ALL NATION SECURITY SERVICE, INC.               ALLENLUND COMPANY, INC.
P.O. BOX 1069                        3701 WILSHIRE BLVD #530                         P.O. BOX 51083
YORBA LINDA, CA 92885-1069           LOS ANGELES, CA 90010-2818                      LOS ANGELES, CA 90051-5383



ALLIED ELECTRONICS INC.              ALLIED SAFE & VAULT CO. INC.                    ALUMNI ASSOCIATION OF TAIPEI FIRST
P.O. Box 2325                        425 WEST SECOND AVE.                            GIRLS’ HIGH SCHOOL
Fort Worth, TX 76113-2325            SPOKANE, WA 99201-4311                          P.O. Box 803
                                                                                     San Gabriel, CA 91778-0803


ALVIN RAMALI                         AMERICAN EXPRESS                                AMERICAN EXPRESS-ALWIN
9071 COBBLESTONE LANE                BOX 0001                                        AMERICAN EXPRESS
CYPRESS, CA 90630-2609               LOS ANGELES, CA 90096-0001                      BOX 0001
                                                                                     LOS ANGELES, CA 90096-8000
     Case 2:19-bk-21521-NB               Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                         Desc
                                         Main Document     Page 26 of 39


AMERICAN SOLVING, INC.                      AMPHENOL MARYLAND ,INC. dba WILCOXON   AMRC, LLC
6519 Eastland Road, Unit 5                  29531 NETWORK PLACE                    1225 Ponce de Leon Ave., Suite 1001
Brook Park, OH 44142-1347                   CHICAGO, IL 60673-1295                 San Juan 00907
                                                                                   PUERTO RICO 00907-3980


ANDERSON SHUMAKER COMPANY                   AON RISK SERVICES                      ARDENT LAW GROUP, PC
824 South Central Avenue                    P. O. BOX 849832                       4340 VON KARMAN AVE,
Chicago, IL 60644-5599                      LOS ANGELES, CA 90084-9832             SUITE 290
                                                                                   NEWPORT BEACH, CA 92660-1201


ARIZONA DEPT. OF REVENUE                    ASKEW INDUSTRIAL CORP                  AT & T MOBILITY
P.O. Box 29082                              13071 ARCTIC CIRCLE                    P.O. BOX 6463
Phoenix, AZ 85038-9082                      SANTA FE SPRING, CA 90670-5505         CAROL STREAM, IL 60197-6463



AT&T                                        AT&T                                   AT&T
P. O. BOX 5019                              P. O. BOX 5025                         P.O. BOX 105262
CAROL STREAM, IL 60197-5019                 CAROL STREAM, IL 60197-5025            ATLANTA, GA 30348-5262



AU OPTRONICS CORPORATION                    Able Industrial                        American Express Travel Related Services Com
1 Li-Hsin Rd. 2, Hsinchu Science Park,      2006 South Baker Avenue                Inc.
Hsinchu 300                                 Ontario, CA 91761-7709                 c/o Becket and Lee LLP
TAIWAN, R.O.C.                                                                     PO Box 3001
                                                                                   Malvern PA 19355-0701

B&T SALES LLC                               BAEYEUN SONG                           BANK OF THE WEST-#0766-MICHELLE
1772 CUPRITE COURT                          4216 Payne Road                        BANKCARD CENTER
CASTLE ROCK, CO 80108-7890                  Pleasanton, CA 94588-4445              PO BOX 4025
                                                                                   Alameda, CA 94501-0425


BANK OF THE WEST-#5576-AMY                  BANK OF THE WEST-#6837-BING            BANK OF THE WEST-#9005-EDDIE
OLD NUMBER #3536 FEB 2019 ENDED             BANKCARD CENTER                        BANKCARD CENTER
PO BOX 4025                                 PO BOX 4025                            PO BOX 4025
Alameda, CA 94501-0425                      Alameda, CA 94501-0425                 Alameda, CA 94501-0425


BAUMER LTD.                                 BELDEN INC.                            BENJAMIN BJ HWANG
Dept. 106099                                28884 NETWORK PLACE                    8021 FRESE LN
P.O. Box 150468                             CHICAGO, IL 60673-1288                 LA PALMA CA 90623-2153
Hartford, CT 06115-0468


BEST CHOICE FIRE PROTECTION CO.             BEST WESTERN INT’L INC.                BEST WESTERN INTERNATIONAL
10104 ARTESIA PLACE                         6201 N. 24TH PARKWAY                   P.O. Box 53505
BELLFOWER, CA 90706-6729                    PHOENIX, AZ 85016-2023                 Phoenix, AZ 85072-3505



BI-SEARCH INTERNATIONAL INC.                BIZLINK TECHNOLOGY, INC.               BLUE CHIP PEST CONTROL, INC.
17550 Gillete Avenue                        47211 Bayside Parkway                  16691 GOTHARD ST., SUITE H
Irvine, CA 92614-5610                       Fremont, CA 94538-6517                 HUNTINGTON BEACH, CA 92647-4474
     Case 2:19-bk-21521-NB                 Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                           Desc
                                           Main Document     Page 27 of 39


BOARD OF EQUALIZATION                         BOTTOMLINE TECHNOLOGIES DE INC.           BOYD CORPORATION
ENVIRONMENT FEES DIVISION                     P.O. BOX 412377                           P. O. BOX 740877
P. O. BOX 942879                              BOSTON, MA 02241-2377                     Los Angeles, CA 90074-0877
Sacramento, CA 94279-6001


BROOKS INTERNET SOFTWARE, INC.                BROWNELL LTD.                             BULL WILL CO. LTD.
356 W. Sunnyside, Suite A                     Unit 2, Abbey Road, Park Royal            3F. No.199, Ruihu St.,
Idaho Falls, ID 83402-4615                    London NW10 7XF                           Neihu Dist, Taipei 114
                                              UNITED KINGDOM                            TAIWAN


BUREAU OF ELECTRONIC & APPLIANCE REPAIR       CAL-LIFT, INC.                            CALIFORNIA DEPARTMENT OF TAX AND FEE
STATE OF CALIFORNIA                           13027 CROSSROADS PARKWAY SOUTH            ADMINISTRATION
DEPARTMENT OF CONSUMER AFFAIRS                CITY OF INDUSTRY, CA 91746-3406           P.O. BOX 942879
P. O. BOX 942512                                                                        SACRAMENTO, CA 94279-7076
WEST SACRAMENTO, CA 94258-0512

CALIFORNIA DEPARTMENT OF TAX AND FEE          CALIFORNIA WATER SERVICE COMPANY          CBM SYSTEMS INC.
ADMINISTRATION, RETURN PROCESSING BRANCH      P. O. BOX 51967                           1599 MONTE VISTA AVE
P.O. BOX 942879                               LOS ANGELES, CA 90051-6267                CLAREMONT, CA 91711-2961
SACRAMENTO, CA 94279-6001


CENTRAL CALIFORNIA FLUID SYSTEM TECH INC      CENTRAL TRANSPORT LLC                     CHAOZHOU STONESONIC DIGITAL
325 Balboa Circle                             P.O. Box 33299                            West of 2nd Floor Factory Building
Camarillo, CA 93012-8640                      Detroit, MI 48232-5299                    lot D5-3.1 HZQH Techzzone, Chaozhou,
                                                                                        Guangdong Province, 521000
                                                                                        CHINA

CHEETAH EXPRESS INC.                          CHEN-SOURCE INC.                          CHIEFWAY TECHNOLOGY CO., LTD.
835 GREENLEAF AVE,                            No.50-16, Sec.1, MinSheng N.Rd, Guishan   18 Fl-7 No. 109, Section 1, Zhongshan Rd
ELK GROVE                                     District, Taoyuan City 33391              Xin Zhuang City, Taipei County
VILLAGE, IL 60007-5009                        TAIWAN                                    TAIWAN


CHINA TRADERITE COMPANY LMITIED               CHINESE CONSUMER YELLOW PAGES             CHINESE OVERSEAS MARKETING SVC INC
RM A,81F,Success Commerical Bldg.             3940 Rosemead Blvd.                       C.O.M.S.C
245-251 Hennessy Rd., Wanchai                 Rosemead, CA 91770-1952                   3940 ROSEMEAD BLVD
HONG KONG                                                                               ROSEMEAD, CA 91770-1952


CHROMALOX INC.                                CHUBB & SON                               CHUNGHSIN TECHNOLOGY CO., LTD
P.O. Box 536435                               P.O. Box 382001                           618-2 # Gongren West Road,Tiaojiang
Atlanta, GA 30353-6435                        Pittsburgh, PA 15250-8001                 Taizhou, Zhejiang, 318000
                                                                                        CHINA


CIM USA, INC.                                 CITY OF CARSON                            (p)OFFICE OF FINANCE CITY OF LOS ANGELES
10813 N. W. 30th Street, Suite 108            BUSINESS LICENSE DIVISION                 200 N SPRING ST RM 101 CITY HALL
Miami, FL 33172-2191                          701 E. CARSON STREET                      LOS ANGELES CA 90012-3224
                                              P. O. BOX 6234
                                              CARSON, CA 90749-6234

CITY OF LOS ANGELES BUSINESS TAX              (p)CITY OF PHILADELPHIA LAW DEPARTMENT    CLERK OF THE COURT, SUPERIOR COURT OF
OFFICE OF FINANCE                             MUNICIPAL SERVICES BUILDING               CALIFORNIA, COUNTY OF ORANGE
P. O. BOX 513996                              1401 JOHN F KENNEDY BLVD 5TH FLOOR        P.O. Box 6040
Los Angeles, CA 90051-3996                    PHILADELPHIA PA 19102-1617                Newport Beach, CA 92658-6040
     Case 2:19-bk-21521-NB               Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                               Desc
                                         Main Document     Page 28 of 39


COASTAL SECURITY CONSULTANTS LLC            COAXIAL SYSTEMS ASSOCIATES INC.            COMMERCE TECHNOLOGIES, LLC DBA
11712 NEVIS DRIVE                           3896 Burns Road, Suite 103                 COMMERCEHUB
MIDLOTHIAN, VA 23114-5301                   Palm Beach Gardens, FL 33410-4222          25736 NETWORK PLACE
                                                                                       CHICAGO, IL 60673-1257


COMPLETE COPY SYSTEMS                       CONNECTIVITY CONSULTANTS, INC.             CONNELL BROS. CO. LLC
3300 Beverly Blvd.                          69 FLOYDS WAY                              345 California St., 27th Floor
Los Angeles, CA 90004-6004                  BLAIRSVILLE, GA 30512-4110                 San Francisco, CA 94104-2644



CONTRACTORS STATE LICENSE BOARD             COPIER EXPRESS                             CRAFTECH INTERNAITONAL, INC.
REGISTRAR OF CONTRACTORS                    17128 Colima Road Suite 812                7042 KEARNY DR.
P. O. BOX 26000                             Hacienda Heights, CA 91745-6769            HUNTINGTON BEACH, CA 92648-6254
SACRAMENTO, CA 95826-0026


CRESYN CO., LTD.                            CUMMINS BUSINESS SERVICES CBS              CX & B UNITED CORP.
8-11 Jam Won-Dong, Seecho-Gu,               2931 Elm Hill Pike                         1301 W. 253rd Street
Seoul, Republic of Korea #137-902           Nashville, TN 37214-3719                   Harbor City, CA 90710-2805
SOUTH KOREA


Cardlock Fuels System, Inc.                 CaswStack                                  Chienfeng Lin
dba SC FUELS                                P.O. Box 95045                             21101 Woodland Court
1800 W Katella Ave Ste 400                  Chicago, IL 60694-5045                     Walnut CA 91789-5006
ORANGE, CA 92867-3449


Christina Sun/Quicksilver Minds Corp        DAL DISPLAY AND LIFE                       DANOTECH CO., LTD.
 Derrick Talerico                           5th Fl.55, Daego b/d, 212 Pyungcho-daero   28F,No.37,Sec. 2 Sanmin Rd. Banqiao Dist
Zolkin Talerico LLP                         Dongan-Gu. Anyang-City, Gyunggi-Do         New Taipei, 230
12121 Wilshire Blvd Ste 1120                431-815                                    TAIWAN, R.O.C.
Los Angeles, CA 90025-1164                  KOREA

DARFON ELECTRONICS CORP.                    DAYLIGHT TRANSPORT, LLC                    DENTAL HEALTH SERVICES
33341 No.167 Shangying Rd. Gueishan         P.O. BOX 93155                             3833 ATLANTIC AVE.
Taoyuan                                     LONG BEACH, CA 90809-3155                  LONG BEACH,, CA 90807-3505
TAIWAN


DEPARTMENT OF TOXIC SUBSTANCES CONTROL      DIGI-KEY Electronics 37528                 DKSH AUSTRALIA PTY LTD.
ACCOUTING UNIT                              P.O. Box 250                               14-17, Dansu Court
P. O. BOX 1288                              Thief River Falls, MN 56701-0250           Hallam, VIC 3803
SACRAMENTO, CA 95812-1288                                                              AUSTRALIA


DLS INTERNATIONAL                           DMV                                        DN CASTECH
3465 Old Mill Road                          P.O. BOX 942894                            SURVEY NO. 86, NH-27, AT-SHAPAR
Highland Park, IL 60035-1008                SACRAMENTO, CA 94294-0894                  RAJKOT, GUGJARAT 60024
                                                                                       INDIA


DOC ACQUISITION, LLC                        DONGGUAN SAMPO ELECTRONIC CO., LTD.        DSTAR TECHNOLOGY CO., LTD.
2937 SW 27th Ave, Suite 202                 Building B, Sintave Industrial Park,       Seat 5, Zone 2 Fuqiao Industrial Park,
Miami, FL 33133-3772                        Lundu Road, Qisha Village, Shatian Town,   Fuyong Town, Baoan District,
                                            Dongguan City                              Shenzhen, Guangdong, 518128
                                            CHINA, CN                                  CHINA
     Case 2:19-bk-21521-NB               Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                             Desc
                                         Main Document     Page 29 of 39


DULUTH OFFICE CENTER OWNERS, LLC            DUN & BRADSTREET CREDIBILITY CORP.         DWYER INSTRUMENTS, INC.
P.O. Box 161363                             P.O. Box 742138                            P.O. BOX 338
Atlanta, GA 30321-1363                      Los Angeles, CA 90074-2138                 MACHIGAN CITY, IN 46361-0338



E-CENTURY TECHNICAL & INDUSTRIAL CORP.      E.I. DU PONT DE NEMOURS & COMPANY          EAST BEST LLC
No. 50, JianSan Rd.                         P.O. Box 101727                            1016 Montana Drive
Jhonghe City                                PASADENA, CA 91189-1727                    Charlotte, NC 28216-3540
TAIPEI COUNTY ROC


EASY MOVER INC.                             EBERLE CONTROLS GMBH                       ECCO/GREGORY, INC.
1847 Little Orchard Street                  Klingenhofstrasse 71                       P.O. Box 5210
San Jose, CA 95125-1034                     Nuernberg 90411                            West Chester, PA 19380-0405
                                            GERMANY


ECONOMY RENTALS INC.                        EDOM TECHNOLOGY CO. LTD.                   EGC ENTERPRISES, INC.
5511 E. WHITTIER BLVD.                      8F, No.50, Lane 10, Kee Hu Road, Nei Hu    140 Parker Court
E. LOS ANGELES, CA 90022-4180               Taipei, 114                                Chardon, OH 44024-1112
                                            TAIWAN


EHP SOLUTION HAN BYUL KIM                   EHP SOLUTIONS AKA EHP INTERNATIONAL INC.   EIS Inc.
11845 W. Olympic Blvd Suite 1100W           11845 W. Olympic Blvd Suite 1100W          2018 Powers Ferry Rd STE 500
Los Angeles, CA 90064-5036                  Los Angeles, CA 90064-5036                 #500
                                                                                       Atlanta, GA 30339-7202


EIS, INC.                                   ELECTRO STATIC TECHNOLOGY - ITW INC.       ELLIOTT ELECTRIC SUPPLY
ELECTRICAL INSULATION SUPPLIES, INC.        33442 Treasury Center                      P.O. Box 206524
FILE 98059                                  Chicago, IL 60694-3400                     Dallas, TX 75320-6524
P.O. BOX 98059
CHICAGO, IL 60693-8059

ELWOOD STAFFING SERVICES, INC.              EMERSON CLIMATE TECHNOLOGIES               EMERSON CLIMATE TECHNOLOGIES, INC.
P.O. Box 1024                               SUZHOU CO. LTD.                            1675 WEST CAMPBELL ROAD
COLUMBUS, IN 47202-1024                     No.69 Suhong West Raod,                    SIDNEY, OH 45365-2479
                                            Suzhou Indl. Park, Jiangsu, 215021
                                            CHINA

EMERSON ELECTRIC THAILAND LTD.              EMKA INC.                                  ERICO LIMITED
24 MOO 4. TAMBOL PLUAKDAENG                 1961 FULLING MILL RD                       16 WAN LEE ROAD
AMPHUR PLAUKDAENG,                          MIDDLETOWN, PA 17057-3125                  SINGAPORE 627946
RAYONG 21140                                                                           SINGAPORE
THAILAND

ESSEX GROUP INC.                            EULER HERMES ACI                           EX INDUSTRIES
P.O. BOX 90413                              800 RED BROOK BLVD.                        22755-F Savi Ranch Parkway
CHICAGO, IL 60696-0413                      OWINGS MILLS, MD 21117-5190                Yorba Linda, CA 92887-4618



EXODUS DIRECT,LLC.                          EXPERIAN                                   EXPO TECHNOLOGIES, INC.
P.O. BOX 695                                P.O. Box 881971                            9140 Ravenna Road - Unit #3
Indianola, IA 50125-0695                    Los Angeles, CA 90088-1971                 Twinsburg, OH 44087-2455
     Case 2:19-bk-21521-NB                 Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                               Desc
                                           Main Document     Page 30 of 39


EXPRESS LINE CORPORATION                      East West Bank                             Emerson Climate Technologies (Suzhou) Co. Lt
901 WEST ARBOR VITAE ST.,                     9300 Flair Drive, 6th Floor                John J. Cruciani
INGLEWOOD, CA 90301-3002                      El Monte, CA 91731-2851                    Husch Blackwell LLP
                                                                                         4801 Main Street, Suite 1000
                                                                                         Kansas City, MO 64112-2551

Emerson Electric (Thailand) Ltd.              Employment Development Dept.               F & L Petroleum Products
John J. Cruciani                              Bankruptcy Group MIC 92E                   1543 W.16th Street
Husch Blackwell LLP                           P.O. Box 826880                            Long Beach, CA 90813-1210
4801 Main Street, Suite 1000                  Sacramento, CA 94280-0001
Kansas City, MO 64112-2551

FABRICATION TECHNOLOGIES, INC.                FABRIQUE, LTD.                             FARBWERKE HERKULA SA/AG
1925 Enterprise Ct.,                          28 School Street                           Friedensstr.21
Libertyville, IL 60048-9764                   Branford, CT 06405-3328                    Saint-Vith, Belgium 4780
                                                                                         BELGIUM


FASTLINK LOGISTICS                            FEDERAL EXPRESS CORPORATION                FEDERAL LOGISTICS, INC.
4909 Lakewood Blvd., Suite# 401               P.O. Box 7221                              P.O. Box 2370
Lakewood, CA 90712-2439                       Pasadena, CA 91109-7321                    Frisco, TX 75034-0044



FEDEX FREIGHT WEST, INC.                      FEFAN TECHNOLOGY CO., LTD.                 FINNITA FREE, INC.
Dept. LA                                      4F-1, No.57 37th Rd,                       P.O. Box 2741
P.O. Box 21415                                Taichung Industrial Park, Xitun District   Newport Beach, CA 92659-0159
Pasadena, CA 91185-1415                       Taichung City 407
                                              TAIWAN

FIRST INSURANCE FUNDING CORP.                 FIRST SHRIJI HOSPITALITY                   FLORIDA DEPT. OF REVENUE
P.O. Box 7000                                 1461 West Tallyho Ct.                      5050 W. Tennessee St.,
Carol Stream, IL 60197-7000                   #3E                                        Bldg. k
                                              ADDISON, IL 60101-5702                     Tallahassee, FL 32399-0125


FOSHAN SHUNDE MIDEA ELECTRICAL HEATING        FREEMAN COMPANY                            FREIGHT CONNECTION
APPLIANCES MANUFACTURING COMPANY LTD.         8201 W. 47TH STREET                        318 Avenue I, Suite 199
No. 19 Sanle Rd, Beijiao, Shunde, Foshan      MCCOOK, IL 60525-3481                      Redondo Beach, CA 90277-5601
Guangdong, P.R. China
CHINA, 00052-8311

FedEx Corporate Services Inc as Assignee      Franchise Tax Board                        GALCO INDUSTRIAL ELECTRONICS
 of FedEx Express/Ground/Freight/Office       Bankruptcy Section, MS: A-340              26010 Pinehurst Drive
3965 Airways Blvd, Module G, 3rd Floor        P.O. Box 2952                              Madison Heights, MI 48071-4189
Memphis, Tennessee 38116-5017                 Sacramento, CA 95812-2952


GALLANT RISK & INSURANCE SERVICES, INC.       GALLS, LLC                                 GAMESMAN LIMITED
4160 Temescal Canyon Road, Suite# 4           P. O. BOX 71628                            UNIT 6 CROMPION FIELDS CROMPION WAY
Corona, CA 92883-4629                         CHICAGO, IL 60694-1628                     CRAWLEY, WEST SUSSEX RH10 9QB, ENGLAND
                                                                                         ENGLAND


GANZHOU DEHUIDA TECHNOLOGY CO. LTD            GEORGIA DEPARTMENT OF REVENUE              GEORGIA SECRETARY OF STATE
DEHUIDA SCIENCE AND TECHNOLOGY PARK           PROCESSING CENTER                          2 MLK, JR.DR. SUITE 313
HUOYANSHAN ROAD, ANYUAN DISTRICT,             P.O. BOX 105136                            DLOYD WEST TOWER
GANZHOU CITY JIANGXI PROVINCE 342100          ATLANTA, GA 30348-5136                     ATLANTA, GA 30334-1530
P.R. CHINA
     Case 2:19-bk-21521-NB                 Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                               Desc
                                           Main Document     Page 31 of 39


GEXPRO                                        GGEC HONG KONG LIMTED                      GIBSON, DUNN & CRUTCHER, LLP
P.O. Box 743448                               Unit# 7-12, 6/F, Sterling Centre,          P.O. Box 840723
LOS ANGELES, CA 90074-3448                    11 Cheung Yue Street, Cheung Sha Wan       Los Angeles, CA 90084-0723
                                              Kowloon 0000
                                              HONG KONG

GLEN MILLS INC.                               GLOBAL EXCHANGE SERVICES                   GM ROOFING aka GLM CAPITAL CORPORATION
220 DELAWANNA AVE                             c/o JP Morgan                              P. O. BOX 3908
CLIFTON, NJ 07014-1550                        Lock Box 29144                             Seal Beach, CA 90740-7908
                                              Network Place
                                              Chicago, IL 60673-1291

GO IRON WORK’S INC.                           GONZALEZ, SONYA                            GORDON & REES, LLP
21106 S. Alameda St.,                         1033 S. BLUFF RD. APT.6                    275 Battery Street, 20th Floor
Carson, CA 90810-1205                         MONTEBELLO, CA 90640-6249                  San Francisco, CA 94111-3305



GOVERNORS AMERICA CORP.                       GRAINGER, INC.                             GREAT AMERICAN INSURANCE CO.
720 Silver Street                             Dept. 840515027                            P.O. Box 89400
Agawam, MA 01001-2907                         PALATINE, IL 60038-0001                    Cleveland, OH 44101-6400



GUANGDONG GALANZ MICROWAVE ELECTRICAL         GUANGDONG ZHANJIANG HOUSEHOLD ELECTRIC     HAJOCA CORPORATION
APPLIANCES MANUFACTURING CO., LTD.            APPLIANCES INDUSTRIAL CO., LTD.            P.O. Box 934752
No.3 Xingpu Avenue, Huangpu Town,             77 Longguang Road,Longtou Industrial zon   Atlanta, GA 31193-4752
Zhongshan City, Guangdong Province            Zhangjiang, Guangdong 524054
CHINA                                         CHINA

HANSFORD SENSORS USA, INC.                    HAWK RIDGE SYSTEMS                         HAWKER ELECTRONICS LTD.
2240 HWY 292                                  575 Clyde Avenue, Suite 420                57 THE AVENUE
INMAN, SC 29349-8758                          Mountain View, CA 94043-2272               RUBERY INDUSTRIAL ESTATE
                                                                                         BIRMINGHAM B45 9AL
                                                                                         UNITED KINGDOM, UK

HEALTH NET OF CALIFORNIA INC.                 HEATHMAN HOTEL KIRKLAND                    HITACHI METALS TAIWAN, LTD.
FILE #52617                                   220 Kirkland Ave.,                         11F,No.9 Xiangyang Rd.
LOS ANGELES, CA 90074-2617                    Kirkland, WA 98033-6557                    Zhongzheng District, Taipei City
                                                                                         TAIWAN


HMR ASSOCIATES LLC                            HOME EASY INDUSTRIAL CO., LTD.             HON HAI PRECISION INDUSTRY CO. LTD.
4366 Broddock Trail                           Flat/Rm 1.7/F, Royal Commercial Centre     66 Chung Shan Rd., Tu-Cheng Industrial
Eagan, MN 55123-1980                          56 Parkes Street, Jordan                   District, Taipei Hsien
                                              HONG KONG                                  TAIWAN, R.O.C.


HONG CHANG PRECISION INDUSTRIAL CO. LTD       HONGKONG WANGLU TECHNOLOGY LIMITED         HRDIRECT
No.88, Erjia Rd., Yingge Dist.,               FLAT/RM A8 9/F SILVERCORP INT              P.O. Box 669390
New Taipei City 239                           TOWER 707-713 NATHAN RD MONGKOK KL         POMPANO BEACH, FL 33066-9390
TAIWAN, R.O.C.                                HONG KONG


HSIEH CHIH INDUSTRIAL LIBRARY PUBLISHING      HUBBELL POWER SYSTEMS, INC.                Hemlock SemiConductor Operations
COMPANY                                       Dept. 1210                                 12334 Geddes Road
22 Chungshan N. rd., 3rd Sec., Taipei,        P.O. Box 121210                            Attn: CFO
TAIWAN                                        Dallas, TX 75312-1210                      Hemlock, MI 48626-9409
     Case 2:19-bk-21521-NB                Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                              Desc
                                          Main Document     Page 32 of 39


Hemlock Semiconductor Operations             IBM CORPORATION                            IBM Credit LLC
12344 Geddes Road                            P. O. BOX 740867                           One North Castle Drive
Attn: General Counsel                        ATLANTA, GA 30374-0867                     Armonk, NY 10504-1725
Hemlock, MI 48626


IMERYS FUSED MINERALS GREENEVILLE, INC.      IMPRESSIONS WHQ, INC.                      INPRO/SEAL LLC
P.O. BOX 117175                              2330 Commercial Blvd., Suite 600           16185 COLLECTIONS CENTER DR.
Atlanta, GA 30368-7175                       State College, PA 16801-7471               CHICAGO, IL 60693-0161



INPROSEAL, LLC                               INT’L SECURITY CONFERENCE & EXPO/WEST      INTEGRO USA INC.
c/o Brian J. Koenig                          c/o RELX Inc. dba REED EXHIBITIONS         P.O. BOX 101805
Koley Jessen P.C., L.L.O.                    P.O. Box 9599                              Pasadena, CA 91189-1805
1125 South 103rd Street, Suite 800           New York, NY 10087-4599
Omaha, NE 68124-1079

INTELLIGENT SYSTEMS MARKETING ISM            INTERNATIONAL HOME & HOUSEWARES SHOW       INTERNATIONAL HOUSEWARES EXPO
11344 COLOMA RD. SUITE 405                   IHA                                        IHA: EXHIBITOR SALES
GOLD RIVER, CA 95670-4461                    6400 Shafer Court, Suite 650               6400 SHAFER COURT
                                             Rosemont, IL 60018-4929                    SUITE 650
                                                                                        ROSEMONT, IL 60018-4929

INTERTEK TESTING SERVICES NA,INC.            IRIS POWER LP                              Illinois Tool Works Inc
P.O. BOX #405176                             3110 American Drive                        dba Electro Static Technology
ATLANTA, GA 30384-5176                       MISSISSAUGA, ONTARIO                       Electro Static Technology-ITW Inc
                                             L4V 1T2                                    31 Winterbrook Rd
                                             CANADA                                     Mechanic Falls ME 04256-5724

Internal Revenue Service IRS                 J.B. HUNT TRANSPORT, INC.                  J.M. CARDEN SPRINKLER CO., INC.
P.O. Box 7346                                P. O. BOX 749079                           2909 Fletcher Drive
Philadelphia, PA 19101-7346                  LOS ANGELES, CA 90074-9079                 Los Angeles, CA 90065-1479



JCLEMENTE & ASSOCIATES                       JDI DISPLAY AMERICA, INC.                  JEUMONT ELECTRIC
13013 Mesa Grande Drive                      1740 Techology Drive, Suite 460            367 Rue de L’ Industrie
Yucaipa, CA 92399-5702                       San Jose, CA 95110-1372                    Jeumont, Nord, 59572
                                                                                        FRANCE


JOHANSON TECHNOLOGY                          JS TECHNOLOGY COMPANY LIMITED              John Iozzi
4001 Calle Tecate                            RM2103 Easey Comm Bldg                     1061 Park Ave #103
Camarillo, CA 93012-5087                     253-261 Hennessy Rd. Wan                   Long Beach CA 90804-4359
                                             Hong Kong 999000
                                             CHINA

KEDY TECHNOLOGY ELECTRONICS CO., LTD.        KHANG & KHANG LLP                          KING INDUSTRIES INC.
Kedi Avenue, Jiulong New Village             4000 Barranca Parkway, Suite 250           Science Road - P.O. Box 588
Anyu County Industrial Park                  Irvine, CA 92604-1713                      Norwalk, CT 06852-0588
Ganzhou, Jiangxi
CHINA, CN

KLA-TENCOR CORPORATION                       KOMATSU FORKLIFT RETAIL OPERATIONS, INC.   KYOCERA INTERNATIONAL, INC.
P.O. BOX 742332                              P.O. Box 749389                            P.O. Box 100926
LOS ANGELES, CA 90074-2332                   Los Angeles, CA 90074-9398                 Atlanta, GA 30384-0926
     Case 2:19-bk-21521-NB                Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                    Desc
                                          Main Document     Page 33 of 39


KYVAS INTERNATIONAL CO., LTD.                L.E.C. SERVICE, INC.            LANDSBERG
4th/ FL., No. 475, SEC.2, TiDingDaDao,       1865 W 222ND ST., SUITE A       P.O. Box 101144
Nei-Hu District, Taipei, Taiwan, R.O.C.      TORRENCE, CA 90501-3600         Pasadena, CA 91189-1144
TAIWAN, R.O.C.


LEVI P. LLORICO                              LEXUS FINANCIAL SERVICES        LIAU, TOM
540 N. Central Avenue #B134                  P. O. BOX 4102                  2239 CABEHILL AVE
Glendale, CA 91203-1916                      CAROL STREAM, IL 60197-4102     Long Beach, CA 90815-2203



LINTON CRYSTAL TECHNOLOGIES                  LIQUID CAPITAL EXCHANGE, INC.   LITE-ON TECHNOLOGY CORPORATION
2180 Brighton Henrietta Town Line Rd.        FOR S B E, INC.                 392, Ruey Kuang Road
Rochester, NY 14623-2704                     P. O. BOX 168688                Neihu, Taipei, 144
                                             IRVING, TX 75016-8688           TAIWAN R.O.C.


LIU & PARTNERS ATTORNEYS AT LAW              LODGING GOODS                   LOS ANGELES COUNTY FIRE DEPT.
ROOM C, 6F.,                                 8182 Elder Creek Rd.,           PO BOX 513148
NO. 261, SEC 3, NANJING E. RD.               Sacramento, CA 95824-2308       LOS ANGELES, CA 90051-1148
SONGSHAN DISTRICT. TAIPEI 10550
TAIWAN

LOS ANGELES SHERIFF’S PROFESSIONAL ASSO      LUCAS-MILHAUPT, INC.            Lian Jeng Lin
LASPA                                        P.O. Box 774686                 1210 Palouse Hills Place
P.O. Box 1010                                Chicago, IL 60677-4006          Lawrenceville GA 30044-3967
Lakewood, CA 90714-1010


Liang Tsan Fan                               Ling - Ling Chen                MAG-TROL LONG BEACH INC.
331 E Newman Ave                             4489 Spencer Street #230        705 West Anaheim Street
Arcadia CA 91006-2908                        Torrance CA 90503-2455          Long Beach, CA 90813-2819



MAGNETROL INTERNATIONAL INCORPORATED         MAGNIFICENT MARKETING INTL.     MAGTROL, INC.
8576 Solution Center                         787 E. Lilac Way                70 GARDENVILLE PARKWAY
Chicago, IL 60677-8005                       Azusa, CA 91702-1475            BUFFALO, NY 14224-1394



(p)MERCEDES BENZ FINANCIAL SERVICES          MERCURY ELECTRIC                METRO EXPRESSLANES
13650 HERITAGE PARKWAY                       10532 PARK VILLA LANE           P. O. BOX 3339
FORT WORTH TX 76177-5323                     VILLA PARK, CA 92861-5320       GARDENA, CA 90247-7039



METRO SALES GROUP LLC                        MIDWEST MARKETING,INC           MILLER, KAPLAN, ARASE & CO., LLP
7 PILZ CT.                                   1807 S WASHINGTON,INC           4123 LANKERSHIM BLVD
SUSSEX, NJ 07461-4901                        NAPERVILLE, IL 60565-2446       NORTH HOLLYWOOD, CA 91602-2828



MINCO PRODUCTS, INC.                         MINNESOTA DEPT. OF REVENUE      MJR MARKETING
NW 5915                                      Mail Station 1110               Attn: Mark Reitenbach
P. O. BOX 1450                               St. Paul, MN 55146-1110         1068 MARKLEY ROAD
MINNEAPOLIS, MN 55485-5915                                                   CINCINNATI, OH 45230-4101
     Case 2:19-bk-21521-NB              Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                     Desc
                                        Main Document     Page 34 of 39


MLA TRANS LLC                              MODERNSOLID INDUSTRIAL CO., LTD.   MONTHES PALLETS, INC
P.O. BOX 654                               11-2 Wu Nan Rd., Wu Chi Dist       P.O. BOX 1419
CORONA, CA 92878-0654                      Taichung City 43547                Montebello, CA 90640-1419
                                           TAIWAN


MOUSER ELECTRONICS                         MPEGLA                             MR. HOSE, INC.
P.O. Box 99319                             4600 S. Ulster Street, Suite 400   5574 E. Washington Blvd.
Fort Worth, TX 76199-0319                  Denver, CO 80237-2892              Commerce, CA 90040-1465



MUELLER STREAMLINE CO.                     MULTI MEDIA SYSTEMS                MULTI-WING AMERICA INC.
1774 PAYSPHERE CIRCLE                      9005 Exposition Blvd.              15030 Berkshire Ind. Parkway
CHICAGO, IL 60674-0001                     Los Angeles, CA 90034-3305         P.O. BOX 425
                                                                              Burton, OH 44021-0425


MUTUAL OF OMAHA                            Ma Teresa Lizarraga                McMASTER-CARR SUPPLY COMPANY
PAYMENT PROCESSING CENTER                  115 N. Park Ave                    P.O.BOX 7690
P. O. BOX 2147                             Montebello, CA 90640-4648          CHICAGO, IL 60680-7690
OMAHA, NE 68103-2147


Michael T. Yu                              Minco Products, Inc                Ming Sheun Wu
14118 Avenida Espana                       7300 Commerce Lane NE              16429 Betty Pl
La Mirada, CA 90638-3410                   Minneapolis MN 55432-3177          Cerritos CA 90703-2305



NEOPOST USA INC.                           NEW JERSEY SALES TAX               NEW YORK STATE SALES TAX
DEPT 3689                                  PO BOX 264                         NYS SALES TAX PROCESSING
P. O. BOX 123689                           TRENTON, NJ 08646-0264             JAF BUILDING
DALLAS, TX 75312-3689                                                         P.O. BOX 1205
                                                                              NEW YORK, NY 10116-1205

NGLIC                                      NOVOTECHNIK US INC.                NYE LUBIRCANTS, INC.
C/O SUPERIOR VISION INSURANCE INC.         155 Northboro Road                 P.O. Box 8927
NGLIC                                      Southborough, MA 01772-1033        New Bedford, MA 02742-8927
P.O. Box 201839
Dallas, TX 75320-1839

OFFICE OF CALIFORNIA STATE CONTROLLER      OLD DOMINION FREIGHT LINE INC.     OMEGA ENGINEERING, INC
Unclaimed Property Division                P.O. Box 742296                    26904 Network Place
Accounting Bureau                          Los Angeles, CA 90074-2296         Chicago, IL 60673-1269
P.O. Box 942850
Sacramento, CA 94250-5873

OMNICELL, INC.                             ORACLE AMERICA, INC                OSI BATTERIES INC. DBA OHLIN SALES INC.
P.O. Box 204650                            P. BOX 44471                       Lockbox 12-1976
Dallas, TX 75320-4650                      SAN FRANCISCO, CA 94144-0001       P.O. Box 86
                                                                              Minneapolis, MN 55486-1976


OTHELLO LIMITED                            PAIGE ELECTRIC COMPANY LP          PALMER HOLLAND, INC.
2F No.9 Alley 24, Lane 68, Sec.1           P.O. Box 821336                    Dept. 781606, P.O. Box 78000
Kuang-Fu Rd., San-Chung, Taipei            Philadelphia, PA 19182-1336        Detroit, MI 48278-1606
TAIWAN
     Case 2:19-bk-21521-NB                 Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                              Desc
                                           Main Document     Page 35 of 39


PARKER HANNIFIN CORP.                         PDC HSING SHENG WHA CO., LTD              PETER, FARZIN
7928 Collection Center Drive                  4F No.15, Wu Chuan 5 Rd., Wu Ku Hsiang,   35 LANTANA
Chicago, IL 60693-0001                        Taipei Hsien                              Lake Forest, CA 92630-8385
                                              TAIWAN, R.O.C.


PFEIFFER VACUUM INC.                          PGSA                                      PGSA-EAST
P.O. BOX 414278                               24 WADESWORTH CIRCLE                      24 WADSWORTH CIRCLE
BOSTON, MA 02241-4278                         BRAMPTON, AB L6Z 1W7                      BRAMPTON, AB L6Z 1W7
                                              CA                                        CA


PIEDMONT BUSHINGS & INSULATOR, LLC            PMA MARKETING, INC.                       PNY TECHNLOGIES ASIA PACIFIC LIMITED
PO. BOX 849                                   13940 CEDAR RD. #361                      10F-1, No.1, Taiyuan 2st St.,
WOODRUFF, SC 29388-0849                       UNIVERSITY HEIGHTS, OH 44118-3204         Zhubei City, Hsinchu, 30288
                                                                                        TAIWAN, R.O.C.


PORTAGE ELECTRIC PRODUCTS,INC.                PRECISE COOLING SOLUTIONS LLC             PRECISION STEEL WAREHOSUE, INC.
7700 Freedom Ave., N.W.                       255 N. Valley Road                        P.O. Box 92582
P.O. Box 2170                                 Barrington, IL 60010-3433                 Chicago, IL 60675-2582
North Canton, OH 44720-0170


PREMIUM ASSIGNMENT CORP.                      PRIMAX ELECTRONICS LTD.                   Parvize A. Farzin
P. O. BOX 8000                                669, Ruey Kuang Road, Neihu, 114,         35 Lantana
TALLAHASSEE, FL 32314-8000                    Taipei                                    Lake Forest, Ca 92630-8385
                                              TAIWAN R.O.C.


QUANTA STORAGE INC.                           R & E FASTENER INC.                       R & L CARRIERS
3F No.188 Wenhua 2nd Rd., Guishan Shiang      P.O. BOX 5120                             P.O. BOX 10020
Taoyuan County, 333 Taiwan                    SPARKS, NV 89432-5120                     Port William, OH 45164-2000
TAIWAN


R L TRUCKLOAD SERVICES LLC                    R.F. MACDONALD CO.                        R.L. GRAHAM ASSOCIATES
Bank of America Lockbox Services              25920 Eden Landing Road                   5310 THOMPSON AVE.
Lockbox 74008195                              Hayward, CA 94545-3816                    KANSAS CITY, MO 64124-2238
Chicago, IL 60674-8195


RADIX WIRE                                    RANCILIO ASSOCIATES, INC.                 RAY CAMP COMPANY
8553 Solution Center                          11131 S. Towne Square - A                 P.O. Box 7
Lockbox #778553                               ST. LOUIS, MO 63123-7817                  Palmetto, GA 30268-0007
Chicago, IL 60677-8005


READYREFRESH                                  REISSMANN SENSORTECHNIK GMBH              RELX INC. DBA REED EXHIBITIONS
P. O. BOX 856158                              D-74538 ROSENGARTEN-UTTENOFEN             P.O. Box 9599
LOUISVILLE, KY 40285-6158                     GERMANY 53091                             New York, NY 10087-4599
                                              GERMANY


REPWORKS, INC.                                ROCKET SOFTWARE INC.                      RR DONNELLEY LOGISTICS SERVICES
654 A. NEW LUDLOW RD.                         77 FOURTH AVE                             WORLDWIDE INC.
SOUTH HADLEY, MA 01075-2656                   STE 100                                   P.O BOX 932721
                                              WALTHAM, MA 02451-7567                    CLEVELAND, OH 44193-0015
     Case 2:19-bk-21521-NB                 Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                              Desc
                                           Main Document     Page 36 of 39


SAI GLOBAL INC.                               SAVVY SUPPLY, INC.                        SCHULER PRESSEN G, BJ & CO. KG
P.O. Box 311116                               5306 LINDBERGH LANE                       POSTFACH 929
LOCK BOX# T66072U                             BELL, CA 90201-6415                       D-73009 GOPPINGEN,
Detroit, MI 48231                                                                       GERMANY


SCUDDER TRUST CO.                             SENTRYTECH SECURITY ALARM CO.             SF EXPRESS CORPORATION
P.O. BOX 9565                                 15712E GALE AVE.                          2805 W. El Segundo Blvd., Suite 1 & 3
MANCHESTER, NH 03108-9565                     HACIENDA HEIGHTS, CA 91745                Hawthorne, CA 90250-3397



SHANGHAI KORRUN BAGS & LUGGAGE PRODUCTS       SHELLEY KOSTIUK                           SHENZHEN CHUANGWEI ELECTRONIC APPLIANCE
5F, No.14 Caohejing High-tech Park            5112 Laurel Canyon Blvd.                  6F, Tablet Bldg.,Skyworth Indl.Park,
No. 518 Xinzhuan Rd., Shanghai,               Valley Village, CA 91607-3141             Tangtou, Bao’an District,
Songjiang 201612                                                                        Shenzhen 518108
CHINA                                                                                   CHINA

SHENZHEN CITY ALLENSON PHOTOELECTRIC          SHENZHEN DI SI DA ELECTRON CO., LTD       SHENZHEN KTC COMMERCIAL DISPLAY
CO., LTD.                                     Seat 5, Zone 2 Fuqiao Industrial Park     TECHNOLOGY CO. LTD.
Guangming New District, Shenzhen, 518000      Fuyong Town, Baoan District, Shenzhen,    Northern Wuhe Road, Banxuegang Industry,
CHINA                                         Guangdong, 518128                         Buji, Shenzhen, 518129
                                              CHINA                                     CHINA

SHENZHEN KTC TECH                             SHINE TAKE METAL CO., LTD.                SHIPPERS INSURANCE PROGRAM
Northern Wuhe Road                            No.33, Lane 346, Jong-Feng Rd.,           P.O. Box 607
Bangxuegang Industry Area,                    Nan-Shyh Sec. 2, Ping-Jeng, Taoyuan 324   Sullivan, MO 63080-0607
Shenzhen, China                               TAIWAN, R.O.C.


SIAPIN HORTICULTURE, INC.                     SIBELCO ASIA PTE LTD.                     SIRIUS COMPUTER SOLUTIONS, INC.
9103 Perkins St.,                             180 Clemenceau Ave.                       P.O. Box 202289
Pico Rivera, CA 90660-4512                    Haw Paw Center #05-01                     Dallas, TX 75320-2289
                                              239922
                                              SINGAPORE

SOLARANNA LTD.                                SOLLEGA INC.                              SONGLIN TECHNOLOGY CORP.
Gripoly Mills Retail Park,                    2480 Mission Street, Suite 107B           No. 1-7, Lane 489, Dongyong St.,
Unit 3-5, Siper Road                          San Francisco, CA 94110-2450              Bade City, Taoyuan County 33458
Cardiff CF118AA                                                                         TAIWAN
UNITED KINGDOM

SOUTH BAY FABRICATION, INC.                   SOUTHERN CALIFORNIA EDISON                SOUTHERN CALIFORNIA EDISON
15421 Electronic Lane                         1551 W San Bernardino Road                P.O. BOX 300
Huntington Beach, CA 92649-1333               Covina CA 91722-3407                      ROSEMEAD, CA 91772-0001



SOUTHERN CALIFORNIA IMMEDIATE MEDICAL         STAPLES ADVANTAGE                         STAR BRITE BUILDING MAINTENANCE, INC.
CENTER                                        P. O. BOX 105638                          2688 DAWSON AVE
7300 Alondra Blvd. Suite 101                  ATLANTA, GA 30348-5638                    SIGNAL HILL, CA 90755-2020
Paramount, CA 90723-4000


STARRAG USA INC.                              STATE COMPENSATION INSURANCE FUND         STATE OF CALIFORNIA
# Dept. 781810                                P.O. BOX 7441                             Franchise Tax Board
P.O. Box 78000                                SAN FRANCISCO, CA 94120-7441              P.O. Box 942867
Detroit, MI 48278-1810                                                                  Sacramento, CA 94267-2021
     Case 2:19-bk-21521-NB                Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                            Desc
                                          Main Document     Page 37 of 39


STORED ENERGY SYSTEMS, LLC                   STRIKE TECHNOLOGIES AKA PENBRO KELNICK     SWISSAM PRODUCTS LTD.
1840 Industrial Circle                       PTY LTD.                                   CitiCorp Center, 18 Whitfield Road,
Longmont, CO 80501-6524                      31 Park Avenue North-Highway Business Pk   29th Floor, North Park
                                             Centurion, Gauteng, 0132                   HONG KONG
                                             SOUTH AFRICA

SoCalGas                                     State Board of Equalization                Striko-Westofen-Dynarad Furnance Corp.
P.O.BOX C                                    Account Info Group, MIC:29                 29968 Network Place
MONTEREY PARK, CA 91756-0001                 P.O. Box 942879                            Chicago, IL 60673-1299
                                             Sacramento, CA 94279-0029


(p)T MOBILE                                  T. L. ASHFORD                              TAIWAN RECTRONIC ENTERPRISE CORP.
C O AMERICAN INFOSOURCE LP                   P. O. BOX 17098                            5F., No.7, Lane 50, Section 3
4515 N SANTA FE AVE                          FORT MITCHELL, KY 41017-0098               Nan Kang Road, Taipei 115
OKLAHOMA CITY OK 73118-7901                                                             TAIWAN


TATUNG COMPANY                               TAYLORLONG & ASSOCIATES                    TEAM-ONE SAFETY SERVICES/ PAUL T. PATINO
22 CHUNGSHAN N. RD.                          1718 SE Cutter Lane, Suite 200             18224 Grevillea Ave.
SEC. 3                                       Vancouver, WA 98661-8085                   Redondo Beach, CA 90278-4624
CHINA


TECHMAN ELECTRONICS CHANGSHU CO. LTD.        TED JOHNSON PROPANE                        TEMPEL DE MEXICO
No. 66 Dalian Road, High-tech Ind. Park      5140 N. Elton Street                       P.O. BOX 677888
Changshu Economic Development Zone,          Baldwin Park, CA 91706-1889                Dallas, TX 75267-7888
Jiangsu
CHINA

TEXAS COMPTROLLER OF PUBLIC ACCOUNTS         THE BRIGHT GROUP, LLC                      THE CHIDLEY & PETO COMPANY
111 E. 17TH ST.                              1660 Helm Drive, Suite #100                P.O. BOX 309
AUSTIN, TX 78774-0100                        Las Vegas, NV 89119-3829                   Itasca, IL 60143-0309



THE DOW CHEMICAL COMPANY                     THE FRENCH CORPORATION DBA CONNOMAC CORP   THE NORTHEAST GROUP, LLC
2030 WILLARD H DOW CENTER                    340 Washington Avenue                      129 Morgan Drive, 1st Floor
MIDLAND, MI 48674-0001                       La Grange, IL 60525-6869                   Norwood, MA 02062-5014



THE OUTDOOR RECREATION GROUP, LLC            THE SOCO GROUP a division of               THE TOLL ROADS
dba AGILE BRANDS                             SC COMMERCIAL, LLC                         VIOLATION DEPT
3450 Mount Vernon Drive                      5962 Priestly Drive                        P.O. BOX 57011
LOS ANGELES, CA 90008-4936                   Carlsbad, CA 92008-8812                    IRVINE, CA 92619-7011


THT PRESSES, INC.                            TIEWRAPS.COM INC.                          TMA WORLDWIDE, INC.
7475 Webster St.,                            P.O. Box 421132                            4038 Aitken Dairy Rd.
Dayton, OH 45414-5817                        San Diego, CA 92142-1132                   Rocklin, CA 95677-4027



TMX LOGISTICS, INC.                          TOPFLY CORPORATION                         TORRANCE ELECTRONICS, INC.
9660 Plaza Circle                            No.9, Nei-Shi Road, Nei-Tsuoh Village      1545 WEST CARSON ST.
El Paso, TX 79927-2105                       Lu Chu Hsiang, Tao-Yuan 338 Taiwan,R.O.C   TORRANCE,, CA 90501-3934
                                             TAIWAN, R.O.C.
     Case 2:19-bk-21521-NB              Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                         Desc
                                        Main Document     Page 38 of 39


TOUCHTONE CORP.                            TOYOTA FINANCIAL SERVICES            TRACKSTAR PRINTING INC.
P. O. BOX 5719                             P. O. BOX 4102                       1140 W. MAHALO PLACE,
IRVINE, CA 92616-5719                      CAROL STEAM, IL 60197-4102           RACHO DOMINGUEZ, CA 90220-5443



TRAVELERS                                  TREASURER STATE OF MAINE             TRICO MFG. CORP.
P.O. Box 660317                            DEPT. OF ENVIRONMENTAL PROTECTION    1235 Hickory Street
Dallas, TX 75266-0317                      NATURAL RESOURCES SERVICE CENTER     Pewaukee, WI 53072-3999
                                           155 State House Station
                                           Augusta, ME 04333-0155

TRLA GROUP, INC.                           TRUE VALUE                           TYDEN BROOKS
490 Cloverleaf Drive                       8600 West Bryn Mawr Avenue           16036 Collection Ctr. Drive,
Baldwin Park, CA 91706-6504                Chicago, IL 60631-3505               Chicago, IL 60693-0160



Tom Liau                                   Toyota Lease Trust                   Toyota Lease Trust
2239 Canehill Ave                          c/o Becket and Lee LLP               c/o Toyota Motor Credit Corporation
Long Beach CA 90815-2203                   PO Box 3001                          PO Box 9013
                                           Malvern PA 19355-0701                Addison, Texas 75001-9013


Trung K Thai                               U.S. CUSTOMS AND BORDER PROTECTION   U.S. GROUP CONSOLIDATOR INC.
117 W Naomi Ave                            P.O. Box 979126                      618 Glasgow Avenue
Arcadia CA 91007-4033                      St. Louis, MO 63197-9000             Inglewood, CA 90301-3010



UCFS LASVEGAS, INC                         UL AG                                ULINE
1725 S. ESCONDIDO BLVD, SUITE A            75 Remittance Drive, Suite #1524     P.O. Box 88741
ESCONDIDO, CA 92025-6546                   Chicago, IL 60675-1524               Chicago, IL 60680-1741



UNITED CONCORDIA DENTAL PLANS OF           UNITED PARCEL SERVICE                UNIVERSAL FILTERS, INC.
CALIFORNIA, INC.                           PO BOX 894820                        1207 MAIN STREET
P.O. Box 31001-0935                        LOS ANGELES, CA 90189-4820           ASBURY PARK,, NJ 07712-5964
Pasadena, CA 91110-0935


UNIVERSAL MICROELECTRONICS CO., LTD.       UPS FREIGHT                          UPS SUPPLY CHAIN SOLUTIONS, INC.
3, 27th Rd., Taichung Industrial Park      28013 Network Place                  28013 Network Place
Taichung                                   Chicago, IL 60673-1280               Chicago, IL 60673-1280
TAIWAN, R.O.C.


US Customs and Border Protection           USPS-HASLER                          Uline, Inc
Attn Revenue Div Bankruptcy Team           P.O. BOX 894757                      12575 Uline Drive
665 Telecom Dr Ste 100                     LOS ANGELES, CA 90189-4757           Pleasant Prairie WI 53158-3686
Indianapolis IN 46278


United States Trustee (LA)                 VARIANT DISPLAYS INC.                VARSITY LOGISTICS, INC.
915 Wilshire Blvd, Suite 1850              5007 Ontario Mills Pkwy.             One Parkway North
Los Angeles, CA 90017-3560                 Ontario, CA 91764-5123               Suite 400S
                                                                                Deerfield, IL 60015-2551
     Case 2:19-bk-21521-NB                Doc 519 Filed 01/28/21 Entered 01/28/21 12:23:40                           Desc
                                          Main Document     Page 39 of 39


VIHONOR OPTO-ELECTRONICS                     VISION EXPRESS/WRAG-TIME                  WASHINGTON STATE
#201 GangShan N. Road                        9841 E. FRONTAGE ROAD                     Department of Revenue
GangShan Town, Kaoshiung Hsien               SOUTH GATE, CA 90280-5400                 P.O. Box 34054
TAIWAN, R.O.C.                                                                         Seattle, WA 98124-1054


WASHINGTON STATE DEPT OF ECOLOGY             WASTE MANAGEMENT                          WEIDMANN SYSTEMS INTERNATIONAL LTD.
Cashiering Unit                              LA METRO                                  UNIT 18. 11/F.,HONGKONG INTERNATIONAL
P.O. Box 47611                               P.O. Box 541065                           TRADE & EXHIBITION CENTRE
Olympia, WA 98504-7611                       Los Angeles, CA 90054-1065                1 TRADEMART DRIVE, KOWLOON BAY
                                                                                       HONGKONG

WESTERN STATES REGIONAL JOINT BOARD          WHITE NELSON DIEHL EVANS LLP              WMMFA
920 S. ALVARADO ST.                          2875 MICHELLE DRIVE, SUITE 300            116 N. OAKES AVE, SUITE B
LOS ANGELES, CA 90006-3008                   IRVINE, CA 92606-1020                     CLE ELUM, WA 98922-1273



WORLD JOURNAL                                WORLD JOURNAL LA, LLC                     Widyawati Rodriguez
231 ADRIAN ROAD                              1588 CORPORATE CENTER DRIVE               1613 Via Rose
MILLBRAE, CA 94030-3102                      MONTEREY PARK, CA 91754-7624              Baldwin Park, CA 91706-5974



XIAMEN COMFORT SCIENCE & TECHNOLOGY          XIAMEN PRIMA TECHNOLOGY INC.              XU HUI NATIONAL CO. LTD.
GROUP CO., LTD.                              4th Floor, No. 618, Jiahe Road            2F., No.3, Aly. 4, Ln.326,
168#, Qianpu road, Siming Zone               Xiamen, Fujian, P.R. China 361006         Zhongzhneg Rd., New Taipei, Banqiao
Xiamen, Fujian 361008                        CHINA                                     22052
CHINA                                                                                  TAIWAN

YEN XIANG E-MATERIALS CO., LTD.              YING TCHIN ELECTRONICS CO., LTD.          YRC FREIGHT
1F., No.94, Dehui St., Zhongshan Dist.,      No.2-3, East 9th St., K.E.P.Z.,           P.O. Box 100129
Taipei City 104                              Kaohsiung, 806                            Pasadena, CA 91189-0003
TAIWAN, TW                                   TAIWAN, R.O.C.


YU, MICHAEL T                                YUNG CHING LIN                            Yan Wu
14118 AVENDIA ESPANA                         1065 N. Glendora Avenue                   3643 Petherton Way
LA MARADA CA 90638-3410                      Covina, CA 91724-2107                     Peachtree Corners GA 30092-2647



Yan Wu                                       ZHONGSHAN CITY WHITE HORSE ELECTRIC CO.   ZHONGSHAN GALANZ CONSUMER ELECTRIC
3644 Petherton Way                           Shenghui North Industrial Area            APPLIANCES CO., LTD.
Norcross, GA 30092                           Nantou Zhong Shan, Guangdong              Maxin Industrial Zone, Xingpo Road,
                                             CHINA                                     Huangpo Town, zhongshan, Guangdong 52842
                                                                                       CHINA

ZYTRONIC DISPLAYS LTD.                       state                                     Amir Gamliel
Whiteley Road                                Division of Taxation                      Perkins Coie LLP
Blayton, Tyne & Wear, UK NE21 5NJ            Bankruptcy Section                        1888 Century Park East, Suite 1700
UNITED KINGDOM                               PO Box 245                                Los Angeles, CA 90067-1721
                                             Trenton, NJ 08695-0245
